                    Case 19-10317            Doc 1       Filed 08/16/19 Entered 08/16/19 10:30:17                              Desc Main
                                                           Document     Page 1 of 89
Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Bon Worth, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  40 Francis Road
                                  Hendersonville, NC 28792-9314
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Henderson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.bonworth.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-10317                Doc 1       Filed 08/16/19 Entered 08/16/19 10:30:17                                   Desc Main
                                                               Document     Page 2 of 89
Debtor    Bon Worth, Inc.                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 4481

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-10317            Doc 1        Filed 08/16/19 Entered 08/16/19 10:30:17                                 Desc Main
                                                            Document     Page 3 of 89
Debtor   Bon Worth, Inc.                                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-10317            Doc 1       Filed 08/16/19 Entered 08/16/19 10:30:17                                Desc Main
                                                           Document     Page 4 of 89
Debtor    Bon Worth, Inc.                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 16, 2019
                                                  MM / DD / YYYY


                             X   /s/ David A. Herman                                                      David A. Herman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Operating Officer




18. Signature of attorney    X   /s/ Paul R. Baynard                                                       Date August 16, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul R. Baynard
                                 Printed name

                                 Horack, Talley, Pharr & Lowndes, P.A.
                                 Firm name

                                 301 S. College Street
                                 Suite 2600
                                 Charlotte, NC 28202-6006
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     704-377-2500                  Email address      PBaynard@HorackTalley.com

                                 15769 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-10317                    Doc 1          Filed 08/16/19 Entered 08/16/19 10:30:17                       Desc Main
                                                                   Document     Page 5 of 89




 Fill in this information to identify the case:

 Debtor name         Bon Worth, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 16, 2019                         X /s/ David A. Herman
                                                                       Signature of individual signing on behalf of debtor

                                                                       David A. Herman
                                                                       Printed name

                                                                       Chief Operating Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 19-10317                    Doc 1         Filed 08/16/19 Entered 08/16/19 10:30:17                                      Desc Main
                                                                       Document     Page 6 of 89

 Fill in this information to identify the case:
 Debtor name Bon Worth, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BEGINNING                                                                                                                                                              $670,287.22
 INDUSTRY CO. LTD
 NO 46-2, SEC 2
 CHANG SHAN N
 ROAD
 TAIPEI, TAIWAN
 BON WORTH                                                                                                                                                              $200,664.00
 FRANCIS RD LLC
 PO BOX 1855
 FLAT ROCK, NC
 28731
 CAROLINA                                                                                                                                                                 $45,748.08
 PREMIUM OUTLETS
 LLC
 PO BOX 822880
 PHILADELPHIA, PA
 19182
 FEDEX ** USE THIS                                                                                                                                                      $377,348.01
 ACCT **
 ROOM 154-0455
 500 ROSS STREET
 PITTSBURGH, PA
 15262
 FIESTA JEWELRY                                                                                                                                                           $90,624.00
 CORP
 250 ESTEN AVE
 SUITE A-1
 PAWTUCKET, RI
 02860
 FINE LINE IMPORTS                                                                                                                                                        $65,889.20
 USA INC
 160 TYCOS DRIVE
 UNIT 206
 TORONTO, ON M6B
 1W8




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-10317                    Doc 1         Filed 08/16/19 Entered 08/16/19 10:30:17                                      Desc Main
                                                                       Document     Page 7 of 89

 Debtor    Bon Worth, Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 FIREMANS FUND                                                                                                                                                            $47,791.12
 INSURANCE
 DEPT CH 10284
 PALATINE, IL 60055
 GETTYSBURG                                                                                                                                                               $53,054.99
 OUTLET CENTER
 LP
 ATTN: DAVID
 PEARCY
 10275 W. HIGGINS
 RD, STE 560
 ROSEMONT, IL
 60018
 KVS - SKS                                                                                                                                                              $401,178.65
 INDUSTRIES
 LIMITED
 10 HIGHCREST
 LANE
 S SAN FRANCISCO,
 CA 94080
 LANA FASHION                                                                                                                                                           $294,269.50
 WEAR INC
 240 WEST 37TH
 STREET 4TH
 FLOOR
 NEW YORK, NY
 10018
 LIPMAN & PLESUR                                                                                                                                                          $45,409.52
 LLP
 THE JERICHO
 ATRIUM
 500 N BROADWAY
 SUITE 105
 JERICHO, NY 11753
 NINGBO                                                                                                                                                                   $53,743.00
 HUAZHONG IMP &
 EXP CO
 RM 1103, HUADING
 BUILDING
 NO.2368 WEST
 ZHONGSHAN RD
 SHANGHAI, CN
 00031-5700
 PRODUCT                                                                                                                                                                  $50,638.45
 DEVELOPMENT
 215 WEST 40TH ST
 8TH FLOOR
 NEW YORK, NY
 10018




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-10317                    Doc 1         Filed 08/16/19 Entered 08/16/19 10:30:17                                      Desc Main
                                                                       Document     Page 8 of 89

 Debtor    Bon Worth, Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ROCKVALE                                                                                                                                                                 $92,869.60
 OUTLET CENTER
 WHARTON REALTY
 GROUP
 8 INDUSTRIAL WAY
 E
 2ND FLOOR
 EATONTOWN, NJ
 07724
 RSM MCGLADREY                                                                                                                                                            $82,210.00
 INC
 5155 PAYSPHERE
 CIRCLE
 CHICAGO, IL 60674
 TANGER                                                                                                                                                                   $57,627.57
 PROPERTIES
 TWMB / COROC
 PO BOX 414225
 BOSTON, MA 02241
 TANGER                                                                                                                                                                   $92,175.96
 PROPERTIES #158
 TWMB/COROC BSN
 BSNAD1
 PO BOX 414225
 BOSTON, MA 02241
 TANGER                                                                                                                                                                   $53,934.13
 PROPERTIES, #126
 TWMB/COROC -
 CMJ CMJBON
 PO BOX 414225
 BOSTON, MA 02241
 TANGER                                                                                                                                                                   $49,947.65
 PROPERTIES, #127
 TWMB/COROC LOC
 LOCBW1
 PO BOX 414225
 BOSTON, MA 02241
 UPS FREIGHT                                                                                                                                                              $75,088.54
 07772671 - 2430678
 PO BOX 650690
 DALLAS, TX 75265




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-10317                    Doc 1          Filed 08/16/19 Entered 08/16/19 10:30:17                                 Desc Main
                                                                   Document     Page 9 of 89
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Bon Worth, Inc.                                                                                           Case No.
                                                                                     Debtor(s)                        Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Kyong Kook Kim                                                      Perferred         499,000 shares
 Care of Bon Worth, Inc.                                             Stock
 40 Francis Road
 Hendersonville, NC 28792-9314

 Kyong Kook Kim                                                      Common Stock 800 shares
 Care of Bon Worth, Inc.
 40 Francis Road
 Hendersonville, NC 28792-9314


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Operating Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date August 16, 2019                                                            Signature /s/ David A. Herman
                                                                                            David A. Herman

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-10317                    Doc 1          Filed 08/16/19 Entered 08/16/19 10:30:17                Desc Main
                                                                  Document     Page 10 of 89




                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Bon Worth, Inc.                                                                              Case No.
                                                                                  Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Operating Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       August 16, 2019                                           /s/ David A. Herman
                                                                       David A. Herman/Chief Operating Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                             Document     Page 11 of 89

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      2400 RIDGEWOOD LLC
                      5111 S RIDGEWOOD AVE SUITE 201
                      PORT ORANGE, FL 32127


                      28321 SOUTH TAMIAMI TRAIL LLC
                      C/O RICHARDSON REAL ESTATE
                      1591 WINCHESTER RD, #107
                      LEXINGTON, KY 40505


                      4-D PROPERTIES
                      2870 N SWAN
                      SUITE 100
                      TUCSON, AZ 85712


                      9-13 ROUTE 206
                      PO BOX 158
                      NEWTON, NJ 07890


                      A & S AND SONS HEATING INC
                      2170 LAVELLE RD
                      FLINT, MI 48504


                      A-LINE FIRE & SAFETY
                      2001 SOUTH ST.
                      Leesburg, FL 34748


                      AA FIRE EXTINGUISHER
                      PO BOX 586
                      FORNEY, TX 75126


                      AADYA FASHIONS LLC
                      DS-CONCEPT ITF LLC
                      PO BOX 1199
                      NEW YORK, NY 10268


                      ABC FIRE EQUIPMENT CORP
                      5370 JAEGER ROAD
                      NAPLES, FL 34109


                      ABTV
                      6100 FAIRVIEW ROAD - SUITE 565
                      CHARLOTTE, NC 28210
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 12 of 89


                  ADVANCED DISPOSAL
                  SOLID WASTE SOUTHEAST INC - P5
                  PO BOX 743019
                  ATLANTA, GA 30374


                  ADVANCED DISPOSAL
                  SOLID WASTE MIDWEST LLC - F5
                  PO BOX 74008053
                  CHICAGO, IL 60674


                  ADVANTACLEAN OF ELLIS COUNTY
                  PO BOX 36
                  AVALON, TX 76623


                  AHMED A. MOSSOUD
                  MADDOUD & PASHOFF, LLP
                  1700 BROADWAY
                  NEW YORK, NY 10019


                  AIM MEDIA INDIANA
                  AIM MEDIA INDIANA
                  PO BOX 3213
                  MCALLEN, TX 78502


                  AKA MYSTIQUE
                  389 FIFTH AVE #400
                  NEW YORK, NY 10016


                  ALABAMA DEPARTMENT OF REVENUE
                  50 NORTH RIPLEY STREET
                  MONTGOMERY, AL 36104


                  ALEX'S AIR CONDITIONING
                  706 BAYOU RD
                  PO BOX 405
                  LAMARQUE, TX 77568


                  Aliyah Evans
                  2220 Foxfire Lane
                  Burlington, NC 27217


                  Allene Miller
                  6891 East St
                  Ocala, FL 34472
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 13 of 89


                  ALLIANT ENERGY / #206
                  PO BOX 3060
                  CEDAR RAPIDS, IA 52406


                  Alma Cawthorn
                  PO Box 610
                  Magnolia Springs, AL 36555


                  Alona Thoresen
                  165 Amberjack Dr
                  Hendersonville, NC 28792


                  Amanda Thomas
                  488 S Washington
                  Lebanon, MO 65536


                  AMEREN ILLINOIS #184
                  PO BOX 88034
                  CHICAGO, IL 60680


                  AMEREN MISSOURI               #427
                  PO BOX 88068
                  CHICAGO, IL 60680


                  AMEREN MISSOURI #56
                  PO BOX 88068
                  CHICAGO, IL 60680


                  AMERICAN CLASSIFIEDS OF OMAHA
                  PO BOX 6569
                  OMAHA, NE 68106


                  AMERICAN ELECTRIC POWER
                  PO BOX 371496
                  PITTSBURGH, PA 15250


                  AMERICAN ELECTRIC POWER #387
                  PO BOX 371496
                  PITTSBURGH, PA 15250


                  AMERICAN ELECTRIC PWER #345
                  PO BOX 371496
                  PITTSBURGH, PA 15250
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 14 of 89


                  AMERICAN FIRE SYSTEMS
                  811-B EYRIE DRIVE
                  OVIEDO, FL 32765


                  AMERICAN HANGER & FIXTURE
                  687 LEHIGH AVENUE
                  UNION CITY, NJ 07083


                  AMERICAN PRIDE ACCESSORIES INC
                  8 GRANT AVE
                  ALBERTSON, NY 11507


                  AMERIGAS
                  PO BOX 371473
                  PITTSBURGH, PA 15250


                  AMS HARLINGEN I, LP
                  8240 PRESTON RD.
                  STE 300
                  PLANO, TX 75024


                  AMTRUST NORTH AMERICA
                  PO BOX 6939
                  CLEVELAND, OH 44101


                  ANDERSON BAUMAN TOURTELLOT VOS
                  6100 FAIRVIEW ROAD - SUITE 565
                  CHARLOTTE, NC 28210


                  ANDREW K. HARZEN
                  HALL BOOTH SMITH PC
                  191 PEACHTREE ST. NE
                  ATLANTA, GA 30303-1775


                  ANGELA M. COVINGTON
                  CAREY, OMALLEY, WHITAKERE, MILLER, ROBER
                  712 SOUTH OREGON AVE.
                  TAMPA, FL 33606-2516


                  Antonina Reda
                  1414 Matthew Ave
                  Springhill, FL 34609
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 15 of 89


                  APEXX COLLECTION CORP
                  21 GRAND AVE SUITE # 214
                  PALISADES PARK, NJ 07650


                  APPALACHIAN NETWORK SERVICES
                  38-Q ROSSCRAGGON RD
                  ASHEVILLE, NC 28803


                  APS-364545100-316 ELECTRICITY
                  PO BOX 2906
                  PHOENIX, AZ


                  APS-5508731000-254
                  PO BOX 2906
                  PHOENIX, AZ 85062


                  APS-9392220000-243
                  PO BOX 2906
                  PHOENIX, AZ 85062


                  AQUA PENNSYLVANIA #273
                  PO BOX 1229
                  NEWARK, NJ 07101


                  ARC HCHARTTX001 LLC
                  PO BOX 844896
                  DALLAS, TX 75284


                  ARCADIA OUTLET MALL
                  ARCADIA OUTLET MALL
                  PO BOX 767
                  ARCADIA, LA 71001


                  ARIZONA DEPARTMENT OF REVENUE
                  P.O. BOX 29079
                  PHOENIX, AZ 85038


                  ARIZONA DEPT OF REVENUE
                  PO BOX 29010
                  Phoenix, AZ 85038


                  ARKANSAS DEP OF REVENUE
                  1816 W 7TH ST.
                  Montgomery, AL 36104
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 16 of 89


                  ASHEVILLE ELEVATOR CO. INC
                  PO BOX 5863
                  ASHEVILLE, NC 28813


                  ASHLEY L. ROBINSON
                  TRENAM LAW
                  PO BOX 1102
                  TAMPA, FL 33601-1102


                  Ashley Todd
                  578 Hodge St
                  Madisonville, KY 42431


                  ASMARA AMERICAS INC
                  214 WEST 39TH STREET
                  SUITE 704
                  NEW YORK, NY 10018


                  AT & T CORP
                  PO BOX 5019
                  CAROL STREAM, IL 60197


                  AT&T
                  PO BOX 5019
                  CAROL STREAM, IL 60197-5019


                  AT&T CORP APT INTERNET
                  PO BOX 105251
                  ATLANTA, GA 30348


                  ATMOS ENERGY
                  PO BOX 790311
                  ST LOUIS, MO 63179


                  AVALARA INC
                  DEPT CH 16781
                  PALATINE, IL 60055


                  AVISON YOUNG ATLANTA
                  RE: FORT MYERS
                  30 IVAN ALLEN JR BLVD SUITE 900
                  ATLANTA, GA 30308
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 17 of 89


                  BALDWIN COUNTY EMC #54
                  PO BOX 220
                  SUMMERDALE, AL 36580


                  Barbara Bachman
                  256 Holder Road NW
                  Baltimore, OH 43105


                  Barbara Graham
                  P.O. Box 161
                  Magnolia Springs, AL 36555


                  Barbara Malone
                  4957 Pikes Pond Road
                  Lake Park, GA 31636


                  Barbara Moreland
                  410 Bollinger Road
                  Littlestown, PA 17340


                  Barbara Norris
                  16380 Co. Rd. 12 S
                  Foley, AL 36535


                  BARRINGTON SCARVES
                  163 N UNION AVE
                  EAST RUTHERFORD, NJ 07073


                  BARRY R. KOCH
                  INMAN & STRICKLAND
                  575 LYNNHAVEN PARKWAY, SUITE 200
                  VIRGINA BEACH, VA 23452


                  BASIC SPIRIT
                  PO BOX 108
                  73 WATER ST
                  PUGWASH NOVA SCOTIA, NS B0K 1LO


                  BAUER CARPET CLEANING & RESTOR
                  PO BOX 638
                  LIVINGSTON, TX 77351


                  BAY SALES COMPANY
                  22 WEST 32ND STREET - 16TH FLOOR
                  NEW YORK, NY 10001
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 18 of 89


                  Becky Greek
                  P.O. Box 785
                  Lebanon, MO 65536


                  BEGINNING INDUSTRY CO. LTD
                  NO 46-2, SEC 2 CHANG SHAN N ROAD
                  TAIPEI, TAIWAN


                  BELL CAMINO CENTER
                  PO BOX 82565
                  GOLETA, CA 93118


                  BELLAND PLUMBING-HEATING-AC
                  110 WRM DRIVE
                  PO BOX 268
                  WILLIAMSBURG, IA 52361


                  BEST WAY DISPOSAL
                  PO BOX 421669
                  INDIANAPOLIS, IN 46242


                  Betty Monday
                  486 Old Gordon Road
                  Grandview, TN 37337


                  BFPE INTERNATIONAL
                  PO BOX 791045
                  BALTIMORE, MD 21279


                  Bharath Hebbar
                  198 Brittany Place Dr
                  Apt W
                  Hendersonville, NC 28792


                  BIJOU INTERNATIONAL CORP
                  42 WEST 39TH STREET
                  8TH FLOOR
                  NEW YORK, NY 10018


                  Billie Atkins
                  17615 Kickapoo Road
                  Waller, TX 77484
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 19 of 89


                  BIRCH RUN OUTLETS II LLC
                  PO BOX 776330
                  CHICAGO, IL 60677


                  BITS & BYTES
                  1987-B HENDERSONVILLE RD
                  ASHEVILLE, NC 28803


                  BLACK HILLS ENERGY
                  PO BOX 6001
                  RAPID CITY, SD 57709


                  BLUE DIAMOND DISPOSAL INC
                  PO BOX 267
                  SUCCASUNNA, NJ 07876


                  BLUE EMPIRE LLC
                  LOIS TSUI
                  709 AO SMITH ROAD
                  MEBANE, NC 27302


                  BOAZ GAS BOARD
                  PO BOX 594
                  BOAZ, AL 35957


                  BON WORTH FRANCIS RD LLC
                  PO BOX 1855
                  FLAT ROCK, NC 28731


                  Bonnie Rahner
                  110 Loggers Run
                  Myrtle Beach, SC 29588


                  BOYCE INDUSTRIES INC.
                  MISSOURI NEON
                  3160 WEST KEARNEY ST
                  SPRINGFIELD, MO 68503


                  BRANSON COMMERCIAL PROP
                  3032C S FREEMONT AVE - SUITE 100
                  SPRINGFIELD, MO 65804


                  BRAXTON CITIZENS NEWS
                  PO BOX 516
                  SUTTON, WV 26601
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 20 of 89


                  BRAY'S PEST CONTROL
                  14337 ANNUTALAGA AVE
                  BROOKSVILLE, FL 34601


                  BRAZOS TC PARTNERSHIP A, LP
                  BRAZOS TOWN CNTR 1 DEPT 2449
                  PO BOX 122449
                  DALLAS, TX 75312


                  Brenda Baker
                  715 Laurel Place
                  Gatlinburg, TN 37738


                  Brenda Bell
                  602 W. A. Street
                  Sulphur Springs, TX 75482


                  BRUNO TOTAL HOME PERFORMANCE
                  28731 SOUTH CARGO COURT
                  BONITA SPRINGS, FL 34135


                  BULLSEYE TELECOM
                  PO BOX 6558
                  CAROL STREAM, IL 60197


                  BUTLER COUNTY PUBLISHING
                  PO BOX 7
                  POPLAR BLUFF, MO 63902


                  BUYER'S DIRECT INC
                  PO BOX 818
                  ELM CITY, NC 27822


                  C. DAVID WILLIAMS, JR.
                  NARRON & HOLDFORD, P.A.
                  PO BOX 279
                  WILSON, NC 27894-0279


                  C.H. ROBINSON WORLDWIDE
                  PO BOX 9121
                  MINNEAPOLIS, MN 55480


                  CALHOUN OUTLETS LLC
                  PO BOX 772850
                  CHICAGO, IL 60677
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 21 of 89


                  Candice Karkoska
                  415 Branch Street
                  Taylor, TX 76574


                  CAPITOL LIGHT & SUPPLY CO
                  PO BOX 418453
                  BOSTON, MA 02241


                  CARDINAL NATURAL GAS
                  PO BOX 94608
                  CLEVELAND, OH 44101


                  CAROL FOR EVA GRAHAM
                  255 WEST 36 STREET #702
                  NEW YORK, NY 10018


                  Carol Pruden
                  1348 NW 46th Place
                  Ocala, FL 34475


                  CAROLINA PREMIUM OUTLETS LLC
                  PO BOX 822880
                  PHILADELPHIA, PA 19182


                  Carolyn Fritz
                  3355 South Cortez Road
                  Lot # 5
                  Apache Junction, AZ 85119


                  CASS NEW YORK INC
                  231 WEST 39TH STREET ROOM 914
                  NEW YORK, NY 10018


                  Cassandra Vitella
                  320 Chocolate Drop Circle
                  Union Mills, NC 28167


                  Catherine Armstrong
                  92 Lake Rd NE
                  Lancaster, OH 43130


                  Catherine Martin
                  1783 Dog Patch Drive
                  Terrell, TX 75161
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 22 of 89


                  Catherine Terry
                  727 North Chestnut St
                  Seymour, IN 47274


                  CENTRAL HEATING & PLUMBING
                  925 MORAVIA STREET
                  NEW CASTLE, PA 16101


                  CERTIFIED CARPET
                  PO BOX 1746
                  LANCASTER, PA 17608


                  Charlotte Chambers
                  119 Jefferson Street
                  Valley, AL 36854


                  CHARLOTTE COUNTY UTILITIES
                  PO BOX 516000
                  PUNTA GORDA, FL 33951


                  Charlotte Radford
                  726 Taffy Lane
                  Leesburg, FL 34748


                  CHATEAU INTERNATIONAL INC
                  ACCOUNTS PAYABLE/WAREHOUSE
                  188 WHITEMAN AVENUE
                  EDISON, NJ 08817


                  Cheryl Baxley
                  P.O. Box 10
                  Haugen, WI 54841


                  Cheryl Lopez
                  9664 E Escondido Ave C11
                  Mesa, AZ 85208


                  Cheryl Webb
                  1155 Church Street
                  Bullhead City, AZ 86442


                  CHINA LINYI GLOBAL TRADE CENTER
                  SW CORNER INTNL TRADE CENTER
                  SHUANGLING RD HONGDA RD
                  SHANGDONG, CH
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 23 of 89


                  CHISHOLM TRAIL CENTER
                  PO BOX 427
                  ELKHART, KS 67950


                  Christian Clouse
                  318 Longhorn Valley Drive
                  Livingston, TX 77351


                  Christina Berry Hall
                  27570 Otter Dr
                  Lebanon, MO 65536


                  Christina MacDonald
                  227 Selvey Road
                  FOREST CITY, NC 28043


                  CIGNA -MEDICAL INSURANCE
                  WELLS FARGO - CIGNA HEALTHCARE
                  1700 LINCOLN ST, LOWER LEVEL 3
                  LOCKBOX #59
                  DENVER, CO 80271


                  CIGNA-LIFE INSURANCE CO
                  PO BOX 8500-110
                  PHILADELPHIA, PA 19178


                  CINTAS FIRE 636525
                  PO BOX 636525
                  CINCINNATI, OH 45263


                  CISCO WEBEX LLC
                  16720 COLLECTIONS CENTER DRIVE
                  CHICAGO, IL 60693


                  CITRUS PUBLISHING
                  1624 N MEADOWCREST BLVD
                  CRYSTAL RIVER, FL 34429


                  CITY OF BYRON UTILITIES #94
                  401 MAIN ST
                  BRYON, GA 31008


                  CITY OF GEORGETOWN
                  PO BOX 1430
                  GEORGETOWN, TX 78627
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 24 of 89


                  CITY OF HERMITAGE
                  PO BOC 6078
                  HERMITAGE, PA 16148


                  CITY OF LIMA- UTILITIES
                  PO BOX 183199
                  COLUMBUS, OH 43218


                  CITY OF OPELIKA #183
                  PO BOX 2168
                  OPELIKA, AL 36803


                  CITY OF SEYMOUR SMSU
                  301-309 N CHESTNUT ST
                  SEYMOUR, IN 47274


                  CITY OF UNION CITY
                  WATER &SEWER DEPT
                  PO BOX 9
                  UNION CITY, TN 38281


                  CITY OF VIRGINIA BEACH  #409
                  MUNICIPAL CENTER DLDG 1
                  2401 COURTHOUSE DRIVE
                  VIRGINIA BEACH, VA 23456


                  CITY OF YUMA
                  PO BOX 78324
                  PHOENIX, AZ 85062


                  CITY OF ZEPHYRHILLS         #300
                  PO BOX 52747
                  PHOENIX, AZ 85072


                  CNHI MIDWEST COLLECTIONS
                  PO BOX 87
                  LOGANSPORT, IN 46947


                  COHEN & MIZRAHI, LLP
                  300 CADMAN PLAZA WEST
                  12TH FLOOR
                  BROOKLYN, NY 11201
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 25 of 89


                  Colleen Hobe
                  701 Cranbrook Dr
                  Arden, NC 28704


                  CONDITIONED AIR
                  3786 MERCANTILE AVE
                  NAPLES, FL 34104


                  CONSERVICE
                  PO BOX 4718
                  LOGAN, UT 84323


                  Constance Whitlock
                  269 Grant Avenue
                  Lebanon, MO 65536


                  CONSTELLATION   #144
                  PO BOX 5472
                  CAROL STREAM, IL 60197


                  CONSUMERS ENERGY #89
                  PAYMENT CENTER
                  PO BOX 740309
                  CINCINNATI, OH 45274


                  CONTEMPO
                  BY JUSTIN TAYLOR INC
                  13300 S FIGUEROA STREET
                  LOS ANGELES, CA 90061


                  CORPORATE SERVICES CONSULTANTS
                  PO BOX 1048
                  DANDRIDGE, TN 37725


                  COUNTY DEVELOPMENT ASSOC
                  33712 WESTCOATS RD UNIT 5
                  PO BOX 212
                  LEWES, DE 19958


                  COURION DOORS
                  3044 LAMBDIN AVENUE
                  ST LOIUS, MO 63115
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 26 of 89


                  COURTNEY K. DAVY
                  305 BROADWAY
                  SUITE 1400
                  NEW YORK, NY 10007


                  COX SANITATION & RECYCLING
                  PO BOX 208
                  NORTH ENGLISH, IA 52316


                  CRAIG REALTY GROUP-ANTHEM LP
                  PO BOX 849871
                  LOS ANGELES, CA 90084


                  CRESTON PUBLISHING CO
                  PO BOX 126
                  CRESTON, IA 50801


                  Cristy Drake
                  709 Rd 1205
                  Nettleton, MS 38858


                  CRITES & ASSOCIATES REALTOR
                  BIG CURVE SHOPPING CENTER
                  PO BOX 5681
                  YUMA, AZ 85366


                  CROSSROADS FINANCIAL LLC
                  6001 BROKEN SOUND PARKWAY
                  SUITE 620
                  BOCA RATON, FL 33487


                  CROSSROADS FINANCING, LLC
                  6001 BROKEN SOUND PARKWAY NW
                  SUITE 620
                  BOCA RATON, FL 33487


                  CROSSROADS FINANCING, LLC
                  Steven B. Soll, Esq.
                  Otterbourg P.C.
                  230 Park Avenue
                  New York, NY 10169-0075
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 27 of 89


                  CROSSROADS FINANCING, LLC
                  Chad B. Simon, Esq.
                  Otterbourg P.C.
                  230 Park Avenue
                  New York, NY 10169-0075


                  CROSSVILLE OUTLET MALL LLC
                  C/O CALIFORNIA RETAIL PROP.
                  22939 HAWTHORNE BLVD, STE 100
                  TORRANCE, CA 90505


                  CURBSIDE MANAGEMENT CORP
                  PO BOX 18722
                  ASHEVILLE, NC 28814


                  CUSTOM IMAGES
                  1074 SOUTH BATESVILLE ROAD
                  GREER, SC 29650


                  CWPM LLC    #160
                  PO BOX 415
                  PLAINVILLE, CT 06062


                  D.E. NC CORP BLDG
                  PO BOX 100256
                  COLUMBIA, SC 29202


                  DAILY AMERICAN REPUBLIC
                  PO BOX 7
                  POPLAR BLUFF, MO 63902


                  Davetta Jolley
                  PO Box 37
                  Heaters, WV 26627


                  DAVID A SWENTON
                  SEIFERFLATOW, PLLC
                  2319 CRESENT AVE.
                  CHARLOTTE, NC 28207


                  David Herman
                  10349 Nash
                  Chapel Hill, NC 27517
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 28 of 89


                  Dawna Minor
                  P.O. Box 463
                  Coldspring, TX 77331


                  DDRM SHOPPES OF GOLDEN ACRES
                  DEPT 109556 21227 31624
                  PO BOX 534455
                  ATLANTA, GA 30353


                  Deanna Satterfield
                  125 Carruth Road
                  Commerce, GA 30530


                  Debora Cayson
                  248 Cemetery Lane
                  Blue Springs, MS 38828


                  Deborah Peterson
                  2538 Ashburn Ln
                  Foley, AL 36535


                  DELAWARE DEPT. OF LABOR
                  EMPLOYMENT TRAINING TAX FUND
                  PO BOX 41780
                  PHILADELPHIA, PA 19101


                  DELIGHT ELECTRIC & PLUMBING
                  5515 SHAWNEE TRAIL
                  CHIPPEWA LAKE, OH 44215


                  DELMARVA POWER
                  PO BOX 13609
                  PHILADELPHIA, PA 19101


                  DELOACHE CORP
                  1231 PLAZA DRIVE
                  BURLINGTON, NC 27215


                  DELUXE BUSINESS FORMS
                  PO BOX 742572
                  CINCINNATI, OH 45274


                  DEPARTMENT OF REVENUE SERVICES
                  450 COLUMBUS BLVD., STE 1
                  HARTFORD, CT 06103
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 29 of 89


                  DESANTIS PROPERTIES
                  TUP-BONWOR/PAT DESANTIS
                  PO BOX 1905
                  CLOVIS, CA 93613


                  Diana Jones
                  354 Westmoreland Court
                  Seymour, TN 37865


                  Diana Lopez Luna
                  P.O. Box 663
                  Dana, NC 28724


                  Diane Owen
                  14105 W Sky Hawk Dr
                  Sun City West, AZ 85375


                  Dianna Mathis
                  225 MLK Jr Dr
                  Commerce, GA 30529


                  DIBOCO FIRE SPRINKLERS INC
                  325 JACKSON LOOP RD
                  FLAT ROCK, NC 28731


                  Dinah Allison
                  301 Kings Blvd, Apt 142
                  Sun City Center, FL 33573


                  DIRECT ENERGY
                  PO BOX 660749
                  DALLAS, TX 75266


                  DIVISION OF REVENUE - DOVER OFFICE
                  540 SOUTH DUPONT HIGHWAY
                  540 SOUTH DUPONT HIGHWAY
                  DOVER, DL 19901


                  DOMINION EAST OHIO #345
                  PO BOX 26785
                  RICHMOND, VA 23261


                  DOMINION ENERGY
                  PO BOX 26783
                  RICHMOND, VA 23261
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 30 of 89


                  DOMINION ENERGY NC CORP BLDG
                  PO BOX 100256
                  COLUMBIA, SC 29202


                  DOMINION VIRGINIA POWER
                  PO BOX 26543
                  RICHMOND, VA 23290


                  Donna Abel
                  2701 NE 10th Street
                  Apt 405
                  Ocala, FL 34470


                  Donna Finn
                  9275 W. Jason Drive
                  Peoria, AZ 85382


                  Donna Hufford
                  23 Michele Lynn Drive
                  Lancaster, PA 17602


                  Donna Kirkland
                  5456 Martin St
                  Graceville, FL 32440


                  Donna Peretti
                  66 N. Westview Court
                  Melbourne, FL 32934


                  Donna Spencer
                  755 Crown Pointe Drive
                  Lebanon, IN 46052


                  DOUBLE TAKE FASHIONS
                  DOUBLE TAKE FASHIONS
                  1441 BROADWAY 22ND FLOOR
                  NEW YORK, NY 10018


                  Dreama Wimer
                  3097 Exchange Road
                  Exchange, WV 26619


                  Drusilla Spaller
                  11104 Taft Dr
                  Port Richey, FL 34668
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 31 of 89


                  DTE ENERGY
                  PO BOX 740786
                  CINCINNATI, OH 45274


                  DUKE ENERGY
                  PO BOX 1326
                  CHARLOTTE, NC 28201


                  DUKE ENERGY
                  PO BOX 1004
                  CHARLOTTE, NC 28201


                  DUKE ENERGY
                  PO BOX 70516
                  CHARLOTTE, NC 28272


                  DUKE ENERGY CORP APT
                  PO BOX 70516
                  CHARLOTTE, NC 28272


                  DUKE ENERGY CORP APT
                  PO BOX 1003
                  CHARLOTTE, NC 28201


                  E M C
                  4 MAE CT
                  PARK RIDGE, NJ 07656


                  EC MESA LLC
                  PO BOX 845807
                  LOS ANGELES, CA 90084


                  ECONOCO CORPORATION
                  PO BOX 100
                  HICKSVILLE, NY 11802


                  EDINBURGH PREMIUM OUTLETS
                  PO BOX 822925
                  PHILADELPHIA, PA 19182


                  EDINBURGH UTIL, TOWN OF #42
                  MUNICIPAL UTILITIES
                  PO BOX 65
                  EDINBURGH, IN 46124
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 32 of 89


                  Eduard Kravchenko
                  224 Thompson St
                  #131
                  Hendersonville, NC 28792


                  EHDEN N.V./dba SABAL PALM PLAZ
                  FRAGA PROPERTIES
                  75 VALENCIA AVE SUITE 1150
                  CORAL GABLES, FL 33134


                  EHL IMPORTS
                  148 WEST 37TH ST 8TH FLOOR
                  NEW YORK, NY 10018


                  ELECTRICAL SERVICE PROF INC
                  PO BOX 243
                  GROVE CITY, OH 43123


                  ELEMENTS GLOBAL GROUP LLC
                  527 MEYERSVILLE ROAD
                  GILLETTE, NJ 07933


                  Elena Abreu
                  2349 Fiveforks Trail
                  The Villages, FL 32162


                  Elizabeth Gaskey
                  1004 Crestview Drive
                  Kaufman, TX 75142


                  Elizabeth Hawkins
                  PO Box 116
                  250 Thunder Ridge Dr
                  Sutton, WV 26601


                  ELIZABETHTOWN GAS
                  PO BOX 5412
                  CAROL STREAM, IL 60197


                  Elvia Vargas Neri
                  292 Garren Rd
                  Hendersonville, NC 28792
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 33 of 89


                  EMPIRE DISTRICT ELECTRIC
                  PO BOX 650689
                  DALLAS, TX 75265


                  EMUN INC
                  1892 JEFF RD NW - SUITE A
                  PO BOX 219
                  HARVEST, AL 35749


                  Evelyn Morales Castro
                  7338 Box Elder Drive
                  Port Richey, FL 34668


                  EXERVE
                  2909 LANGFORD ROAD #400B
                  NORCROSS, GA 30071


                  EXPORT DEVELOPMENT CANADA
                  7373 Kirkwood Court #200
                  Maple Grove, MN 55369


                  EXVERVE
                  2909 LANGFORD RD.
                  SUITE 400B
                  NORCROSS, GA 30071


                  F.S.I MID-STATE DIVISION INC
                  121 MIDDLE COLLISON RD
                  MT LOOKOUT, WV 26678


                  FABTRENDS U.S.A. CORP
                  1412 BRAODWAY SUITE 408
                  NEW YORK, NY 10018


                  FACTORY STORES @ BATESVILLE
                  C/O SPEED COMMERCIAL REAL ESTATE
                  PO BOX 806
                  RIDGELAND, MS 39158


                  FACTORY STORES MALL
                  SSMD LLC
                  PO BOX 2005
                  SULPHER SPRINGS, TX 75483
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 34 of 89


                  FASTENAL COMPANY
                  PO BOX 978
                  WINONA, MN 55987


                  FEDEX ** USE THIS ACCT **
                  ROOM 154-0455
                  500 ROSS STREET
                  PITTSBURGH, PA 15262


                  Felicia Loffredo
                  6787 SE 125th St.
                  # 20
                  Belleview, FL 34220


                  FICKLING MANAGEMENT SERVICES
                  PO BOX 310
                  MACON, GA 31202


                  FIESTA JEWELRY CORP
                  250 ESTEN AVE
                  SUITE A-1
                  PAWTUCKET, RI 02860


                  FINE LINE IMPORTS USA INC
                  160 TYCOS DRIVE UNIT 206
                  TORONTO, ON M6B 1W8


                  FIRE GUARD
                  PO BOX 2952
                  TUPEL;O, MS 38803


                  FIRE PROTECTION SERVICES INC
                  5825 GLENRIDGE DR
                  BUILDING 3 - SUITE 101
                  ATLANTA, GA 30328


                  FIREMANS FUND INSURANCE
                  DEPT CH 10284
                  PALATINE, IL 60055


                  FIREMASTER DEPT 1019
                  PO BOX 121019
                  DALLAS, TX 75312
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 35 of 89


                  FIRST-LINE FIRE EXTINGUISHER
                  1333 N. 8TH STREET
                  PADUCAH, KY 42001


                  FLATWOODS FACTORY
                  OUTLET STORES INC
                  350 DAYS DRIVE
                  SUTTON, WV 26601


                  FLORES & ASSOCIATES
                  PO BOX 31397
                  CHARLOTTE, NC 28231


                  FLORIDA DEPT OF REVENUE
                  5050 W TENNESSEE ST.
                  Tallahassee, FL 32399


                  FLORIDA GOVERNMENTAL
                  UTILITY AUTHORITY
                  PO BOX 150700
                  CAPE CORAL, FL 33915


                  FLORIDA POWER & LIGHT #252
                  GENERAL MAIL FACILITY
                  MIAMI, FL 33188


                  FLOYD COUNTY WATER DEPT
                  PO BOX 1169
                  ROME, GA 30162


                  FOUNTAIN COURT ACQUISITIONS LP
                  ATTN: DAVID SITT
                  625 MADISON AVE SUITE 1202
                  NEW YORK, NY 10022


                  FPL /#228
                  GENERAL MAIL FACILITY
                  MIAMI, FL 33188


                  FPL #251
                  GENERAL MAIL FACILITY
                  MIAMI, FL 33188
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 36 of 89


                  FRAGMENTS HOLDING LLC
                  42 W 39TH STREET
                  8TH FLOOR
                  NEW YORK, NY 10018


                  Francisca Rivas
                  1268 Hill Top Dr
                  San Marcos, TX 78666


                  FRC GLOBAL GROUP:
                  FASHION RETAIL CONCEPTS
                  381 FIFTH AVENUE 3RD FLOOR
                  NEW YORK, NY 10016


                  Freida Lackey
                  1407 Blanche Dr
                  Boaz, AL 35957


                  FREP III-DISSTON PLAZA
                  SEMBLER CO / DISSTON PLAZA
                  PO BOX 41847
                  ST PETERSBURG, FL 33743


                  FSH ASSOCIATES LP   #164
                  PO BOX 944236
                  CLEVELAND, OH 44194


                  FT PIERCE UTILITIES #24
                  SEACOAST NATIONAL BANK
                  PO BOX 13929
                  FT PIERCE, FL 34979


                  Gailya Ruble
                  424 Texas St
                  Sulphur Springs, TX 75482


                  Gale Woodham
                  1098 Whitaker Road
                  Graceville, FL 32440


                  Gayla Davenport
                  171 Spring Lake Rd
                  Commerce, GA 30530
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 37 of 89


                  GENERAL GROWTH PROPERTIES
                  GREENWOOD MALL SDS-12-1361
                  PO BOX 86
                  MINNEAPOLIS, MN 55486


                  GEORGETOWN NEWS-GRAPHIC
                  PO BOX 2168
                  GEORGETOWN, KY 40324


                  GEORGETOWN VILLAGE SHOPPES
                  C/O RICHARDSON REAL ESTATE
                  1591 WINCHESTER RD, #107
                  LEXINGTON, KY 40505


                  GEORGIA DEPT OF REVENUE
                  PO BOX 105408
                  Atlanta, GA 30348


                  Georgia Pierce
                  17373 Stanley Ave
                  Port Charlotte, FL 33954


                  GEORGIA POWER CO #25
                  96 ANNEX
                  ATLANTA, GA 30396


                  GEORGIA POWER CO #94
                  96 ANNEX
                  ATLANTA, GA 30396


                  GERALD H GROON, JR.
                  PO BOX 176010
                  RALEIGH, NC 27619


                  GERBER TECHNOLOGY
                  24 INDUSTRIAL PAR RD. W.
                  TOLLAND, CT 06084


                  GERBER TECHNOLOGY INC
                  PO BOX 95060
                  CHICAGO, IL 60694
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 38 of 89


                  GETTYSBURG OUTLET CENTER LP
                  ATTN: DAVID PEARCY
                  10275 W. HIGGINS RD, STE 560
                  ROSEMONT, IL 60018


                  GLEN L. WIDOM
                  GLEN L. WIDOM, PA
                  696 N.E. 125TH ST.
                  NORTH MIAMI, FL 33161


                  Glynne Heidemann Luetge
                  33754 FM1736
                  Hempstead, TX 77445


                  Glynnis Reece
                  PO Box 606
                  Anthony, FL 32617


                  GOERING HARDWARE
                  PO BOX 170
                  MOUNRIDGE, KS 67107


                  GOVERNOR'S CROSSING OWNER LLC
                  C/O URBAN RETAIL PROP. LLC
                  PO BOX 784045
                  PHILADELPHIA, PA 19178


                  GREAT AMERICA FINANCIAL SERVICES
                  625 FIRST ST.
                  CEDAR RAPIDS, IA 52401


                  GREAT AMERICAN FINANCIAL SERVICES CORP
                  625 FIRST ST
                  Cedar Rapids, IA 52401-2030


                  GREATAMERICA FINANCIAL SERV
                  PO BOX 660831
                  DALLAS, TX 75266


                  GREEN VALLEY / GLENWOOD PSD
                  PO BOX 1518
                  BLUEFIELD, WV 24701
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 39 of 89


                  GROVE CITY FACTORY SHOPS
                  PO BOX 776260
                  CHICAGO, IL 60677


                  GUARANTY PEST CONTROL
                  PO BOX 569
                  BESSEMER, AL 35021


                  GULF COAST AIR SYSTEMS
                  PO BOX 1070
                  Valrico, FL 33595


                  GULFPORT FACTORY SHOPS
                  LIMITED PARTNERSHIP
                  PO BOX 776257
                  CHICAGO, IL 60677


                  Haley Shelton
                  PO Box 34
                  65 Church Street
                  Hanson, KY 42413


                  HAV-A-CUP COFFEE SERVICE
                  PO BOX 9002
                  ASHEVILLE, NC 28815


                  HC LAKESHORE LLC
                  C/O BANK OF THE OZARKS
                  8300 DOUGLAS AVE SUITE 810
                  DALLAS, TX 75225


                  HDFC BANK LTD
                  SUITE 1707, 17TH FLR
                  TOWER 1 THE KOWLOON
                  JORDAN KOWLOON, HONG KONG


                  HEND UNITED REFRIGERATION
                  713 S GROVE STREET - SUITE C
                  HENDERSONVILLE, NC 28792


                  HENDERSONVILLE LIGHTNING
                  PO BOX 1276
                  HENDERSONVILLE, NC 28793
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 40 of 89


                  HENDERSONVILLE WATER&SEWER
                  PO BOX 603068
                  CHARLOTTE, NC 28260


                  HENRY COUNTY TIMES, THE
                  PO BOX 2407
                  MCDONOUGH, GA 30253


                  HESS AIR INC
                  PO BOX 910
                  ALAMO, TX 78516


                  Holly Hood
                  606 East Elm
                  West Frankfort, IL 62896


                  HOME DEPOT CREDIT SERVICES
                  DEPT 32-2009598115
                  PO BOX 9001030
                  LOUISVILLE, KY 40290


                  HOME PARAMOUNT
                  PO BOX 727
                  FOREST HILL, MD 21050


                  Hope Wilson
                  13159 Hwy 14
                  Omaha, AR 72662


                  HOPKINS COUNTY FIRE EXTINGUISHER
                  PO BOX 467
                  SULPHER SPRINGS, TX 75483


                  HORIZON FREMONT LLC
                  33098 COLLECTION CENTER DRIVE
                  CHICAGO, IL 60693


                  HOWIE'S PLUMBING INC
                  139 S PEBBLE BEACH BLVD
                  SUN CITY CENTER, FL 33571


                  HRSD       #409
                  PO BOX 37097
                  BOONE, IA 50037
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 41 of 89


                  HUGU NGUYEN
                  1406 BURNHAM COURT
                  FORT SMITH, AR 72903


                  HYATT AIR YUMA
                  1931 S RAIL AVE
                  YUMA, AZ 85365


                  IA PORT CHARLOTTE PEACHLAND
                  33012 COLLECTIONS CENTER DRIVE
                  BLDG #44662
                  CHICAGO, IL 60693


                  IERA LIVING DESIGNS LLP
                  SUITE 1707, 17TH FLR
                  TOWER 1 THE KOWLOON
                  JORDAN KOWLOON, HONG KONG


                  ILLINI FIRE EQUIPMENT
                  2801 NORTH LINCOLN AVE
                  URBANA, IL 61802


                  ILLINOIS DEPT OF REVENUE
                  PO BOX 19013
                  Springfield, IL 62794


                  IMAGE SOLUTIONS LLC
                  PO BOX 660831
                  DALLAS, TX 75266


                  IMAGE SOLUTIONS LLC
                  PO BOX 609
                  Cedar Rapids, IA 52406


                  IMAGE SOLUTIONS, LLC
                  12 NATIONAL AVE.
                  FLETCHER, NC 28731


                  INDIANA AMERICAN WATER
                  PO BOX 3027
                  MILWAUKEE, WI 53201


                  INDIANA DEPT OF REVENUE
                  100 N SENATE AVE., RM N105
                  Indianapolis, IN 46204
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 42 of 89


                  INFINITY MESA LLC
                  4000 S POPLAR ST
                  CASPER, WY 82601


                  INTER-MOUNTAIN
                  PO BOX 1339
                  ELKINS, WV 26241


                  INTERNAL REVENUE SERVICE
                  PO BOX 7346
                  PHILADELPHIA, PA 19101


                  INTERNAL REVENUE SERVICE
                  PO BOX 7346
                  PHILADELPHIA, PA 19101-7346


                  INTERNATIONAL ENVIRONMENTAL MG
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  INTERSTATE PROPERTIES
                  USA TOWN CENTER, SUITE 200
                  1220 FOX RUN AVE
                  OPELIKA, AL 36801


                  ISRAM WESTERN WAY LLC
                  % ISRAM REALTY MGMT
                  506 S DIXIE HIGHWAY
                  HALLANDALE BEACH, FL 33009


                  Ivette Zavala
                  316 Stephens Rd
                  Ruskin, FL 33570


                  JACKSON EMC
                  PO BOX 100
                  JEFFERSON, GA 30549


                  Jacqueline Christian
                  425 Sherman Oaks Rd
                  Bluefield, WV 24701


                  Jacqueline Sherbert
                  26 N Carroll Street
                  Thurmont, MD 21788
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 43 of 89


                  Jada Spinks
                  1406 Lower Mill Creek Rd
                  Frametown, WV 26623


                  JAKE MARSHALL SERVICE INC
                  PO BOX 4324
                  CHATTANOOGA, TN 37405


                  JAMES & JAMES ENV. MGMT.
                  PO BOX 519
                  MOUNTIAN HOME, NC 28758


                  Jane Finney
                  10919 W Tropicana Cir
                  Sun City, AZ 85351


                  Janet Cayton
                  204 Sycamore Circle
                  Carrollton, KY 41008


                  Janet Johnson
                  134 Water St
                  Fairfield, PA 17320


                  Janet Johnson
                  7954 CR 130
                  Terrell, TX 75161


                  Janet Kinsey
                  P.O. Box 863
                  Lake Park, GA 31636


                  Janet Salazar
                  9828 E Pueblo Ave #42
                  Mesa, AZ 85208


                  Janet Smith
                  6390 NE 2nd St
                  OCALA, FL 34470


                  Janice Beck
                  10102 W Desert Rock Dr
                  Sun City, AZ 85351
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 44 of 89


                  Janice Hance
                  102 Bird of Paradise Drive
                  Palm Coast, FL 32137


                  Janice Perkins
                  24151 Beatrix Blvd
                  Unit 620
                  Port Charlotte, FL 33954


                  Janice Rogers
                  600 Leah Ave
                  Apt. 1200
                  San Marcos, TX 78666


                  JARED LOUZON, ESQ.
                  HARLAN M. LAZARUS
                  240 MADISON AVE. 8TH FL.
                  NEW YORK, NY 10016


                  Jasmine Vougiatzis
                  12512 Fairway Ave
                  Brooksville, FL 34613


                  JBDC - WHITE OAK COMMERCIAL FINANCE
                  PO BOX 100895
                  ATLANTA, GA 30384


                  JBDC,LLC
                  PO BOX 100895
                  ATLANTA, GA 30384


                  JCP&L #187
                  PO BOX 3687
                  AKRON, OH 44309


                  JEAN TOUCH
                  GRAVESEND STATION
                  PO BOX 230665
                  BROOKLYN, NY 11223


                  Jeanetta Mallory
                  1732 Main Street
                  Bland, VA 24315
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 45 of 89


                  JEETISH IMPORTS INC
                  1412 BROADWAY - RM1606
                  NEW YORK, NY 10018


                  JEMMA APPAREL
                  JEMMA APPAREL
                  PO BOX 1036
                  CHARLOTTE, NC 28201


                  Jennifer Canino
                  1680 Hendersonville rd
                  Apt.h-14
                  Asheville, NC 28803


                  Jennifer Ricketts
                  186 Updyke Rd
                  Littlestown, PA 17340


                  Jenny Krumnow
                  215 Aircastle Hill
                  Goodrich, TX 77335


                  JERSEY CENTRAL POWER & LIGHT
                  PO BOX 3687
                  AKRON, OH 44309


                  JEWELRY MADE BY ME LLC
                  2840 WEST BAY DR #278
                  BELLEAIR BLUFFS, FL 33770


                  Jill Dees
                  505 Liberty Street
                  Ghent, KY 41045


                  Jillian Vargas
                  7444 E Milagro Avenue
                  Mesa, AZ 85209


                  JMJ PLUMBING LTD
                  9751 MOOSE RD - SUITE 3
                  MURRELLS INLET, SC 29576


                  Joan Ward
                  3355 S Cortez Road, Lot #5
                  Apache Junction, AZ 85119
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 46 of 89


                  Jodi Genagon
                  415 Moss Pond Road
                  Myrtle Beach, NC 29588


                  JOHNNY ON THE SPOT CLEANING
                  11136 PINE ST
                  LEESBURG, FL 34788


                  JOHNSON CONTROLS
                  PO BOX 371967
                  PITTSBURGH, PA 00037-1967


                  JOHNSON CONTROLS FIRE PROTECT
                  DEPT CH 10320
                  PALATINE, IL 60055


                  JOHNSON CONTROLS SECURITY SOLUTIONS
                  TYCO INTEGRATED SECURITY
                  PO BOX 371967
                  PITTSBURGH, PA 15250


                  Jose Andrade Sanchez
                  599 Pace Road
                  Hendersonville, NC 28792


                  JOSEPH H. LANGERACK
                  STOLL KEENON OGDEN PLLC
                  ONE MAIN ST., SUITE 201
                  EVANSVILLE, IN 47708-1473


                  Juana Mendoza Evangelio
                  200 Oak Grove Rd
                  East Flat Rock, NC 28726


                  Judith Desotell
                  100 Morgan Mill Rd
                  Georgetown, KY 40324


                  Judith Glover
                  132 Winslow Court
                  Melbourne, FL 32934


                  Judith Hollingsworth
                  1998 Bucks Run Rd
                  Ghent, KY 41045
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 47 of 89


                  Judy Reef
                  1485 Giesy Road
                  Baltimore, OH 43105


                  Judy Taylor
                  238 Amber Drive
                  Byron, GA 31008


                  Judy Terrell
                  135 Mount Vernon Homes
                  Boaz, AL 35957


                  Julia Askins
                  562 Van Buren Rd.
                  Branson, MO 65616


                  June Allan
                  11153 Oyster Bay Circle
                  New Port Richey, FL 34654


                  JV RESTAURANT LLC
                  ATTN: ESHAGH MALEKAN
                  111 E JERICO TURNPIKE 2ND FL
                  MINEOLA, NY 11501


                  K & R ELECTRIC
                  PO BOX 6727
                  BRANSON, MO 65615


                  KARAT SYSTEMS-BZA CONSULT
                  SUITE 260
                  7405 TRANS CANADA HWY
                  MONTREAL QUEBEC, CN H4T 1 Z2


                  Karen Chappell
                  415 Illinois Ave
                  Sikeston, MO 63801


                  Karen Hillborg
                  1204 Village Green Drive
                  Angola, IN 46703


                  Karen Knight
                  26 Winebarger Ln
                  Manitou, KY 42436
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 48 of 89


                  Karen Osteen
                  E. Dogwood Lane
                  Hendersonville, NC 28792


                  Katharyn Crawford
                  10681 Gass Street
                  West Frankfort, IL 62896


                  Kati Sharp
                  20233 Hemlock Road
                  Lebanon, MO 65536


                  KBL GROUP / CRYSTAL KOBE
                  9142 NORWALK BLVD
                  SANTA FE SPRINGS, CA 90670


                  KBL GROUP INT'L LTD
                  9142 NORWALK BLVD
                  SANTA FE SPRINGS, CA 90670


                  Kelly Green
                  80 D Cedar Bluffs Drive
                  Hendersonville, NC 28792


                  Kelly Stout
                  PO Box 161
                  Falls Mills, VA 24613


                  KENCO FIRE EQUIP INC
                  1810 ST LOUIS STREET
                  SPRINGFIELD, MO 65802


                  Kendra Schmidt
                  424 E 4th Avenue
                  Apt 1
                  Apache Junction, AZ 85119


                  KENNEDY ELECTRIC COMPANY
                  1160 PONCE DE LEON BLVD
                  BROOKSVILLE, FL 34601


                  KENS HEATING & AIR
                  9362 TS HIGHWAY 154 S
                  SULPHER SPRINGS, TX 75482
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 49 of 89


                  KENT AIR CONDITIONING SERV.
                  PO BOX 5685
                  TAMPA, FL 33675


                  KENTUCKY DEPARTMENT OF REVENUE
                  501 HIGH ST.
                  FRANKFORT, KY 40601


                  KENTUCKY DEPT OF REVENUE
                  501 HIGH STREET
                  Frankfort, KY 40601


                  KENTUCKY UTILITIES #81
                  PO BOX 9001954
                  LOUISVILLE, KY 40290


                  Kerri Wilhoite
                  111 Mountain View Dr
                  Sevierville, TN 37862


                  KESH REALTY OF CARROLLTON LLC
                  17 MONET COURT
                  SOMERSET, NJ 08873


                  Kimberly Langley
                  7444 E Milagro Ave
                  Mesa, AZ 85209


                  Kimberly Stone
                  8233 N W County Road 152
                  Jennings, FL 32053


                  KISTLER O'BRIEN FIRE
                  2210 CITY LINE ROAD
                  BETHLEHEM, PA 18017


                  KNOXVILLE CENTER
                  BOA 0906/BONWO//
                  PO BOX 402943
                  ATLANTA, GA 30384


                  KOORSEN FIRE & SECURITY
                  2719 N ARLINGTON AVE
                  INDIANAPOLIS, IN 46218
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 50 of 89


                  KPC MEDIA GROUP INC
                  PO BOX 39
                  KENDALLVILLE, IN 46755


                  Kristy Nies
                  1107 Brookside Drive
                  Lebanon, IN 46052


                  KVS - SKS INDUSTRIES LIMITED
                  10 HIGHCREST LANE
                  S SAN FRANCISCO, CA 94080


                  KWKZ C106
                  75 ENTERPRISE
                  CAPE GIRARDEAU, MO 63703


                  LA COAST CORP
                  10611 CALLE LEE #137
                  LOS ALAMITOS, CA 90720


                  LAKE HAVASU SHOPPING CNTR ASSO
                  380 STEVENS AVE. STE 307
                  SOLANA BEACH, CA 92075


                  LAKE LIVINGSTON OUTLET MALL
                  STANLEY CROWE
                  5800 HIGHWAY 190 WEST
                  LIVINGSTON, TX 77351


                  LAKE PARK PLAZA GA
                  9101 ALTA DRIVE SUITE 1801
                  LAS VEGAS, NV 89145


                  LAKE VILLAGE STATION LLC
                  PO BOX 645414
                  PITTSBURGH, PA 15264


                  LAKE WASHINGTON STATION LLC
                  33340 COLLECTION CENTER DR
                  CHICAGO, IL 60693


                  LAMAR COMPANIES
                  PO BOX 96030
                  BATON ROUGE, LA 70896
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 51 of 89


                  LAMARQUE OUTLET DEVELOPMENT
                  %SUGAR OAK MGMT. SERVICES
                  481 CARLISLE DRIVE
                  HERNDOD, VA 20170


                  LANA FASHION WEAR INC
                  240 WEST 37TH STREET 4TH FLOOR
                  NEW YORK, NY 10018


                  LANCE R. BROBERG
                  TIFFANY & BOSCO PA
                  CAMELBACK ESPLANADE II, 7TH FL., 2525 EA
                  PHOENIX, AZ 85016


                  Laura Janosik
                  PO Box 1387
                  Quinlan, TX 75474


                  LAZY B CATTLE VENTURES LTD
                  COMMERCIAL PROPERTY MGMT
                  3597 KIESSEL ROAD
                  THE VILLAGES, FL 32163


                  LCEC
                  PO BOX 31477
                  TAMPA, FL 33631


                  LEBANON MALL LLC
                  ATTN: MICHAEL WEIS
                  PO BOX 1600
                  LEBANON, MO 65536


                  LEBANON UTILITIES #107
                  PO BOX 479
                  LEBANON, IN 46052


                  Lee Chandler
                  1669 Martin Drive
                  Union City, TN 38261


                  LEE COUNTY UTILITIES
                  PO BOX 60045
                  PRESCOTT, AZ 86304
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 52 of 89


                  LEESBURG, CITY OF #76
                  PO BOX 491286
                  LEESBURG, FL 34749


                  LEPKO FASHIONS LLC
                  331 RUTLEDGE STREET
                  SUITE #203
                  BROOKLYN, NY 11211


                  Leslie Adams
                  404 N. Horn
                  West Frankfort, IL 62896


                  LEVIN MGMT CORP
                  PO BOX 326
                  PLAINVILLE, NJ 07061


                  LIBERTY UTILITY - EMPIRE DIST
                  PO BOX 219239
                  KANSAS CITY, MO 64121


                  LIFE INSURANCE COMPANY OF NORTH AMERICA
                  PO BOX 8500-110
                  PHILADELPHIA, PA 19178


                  Lila Roland
                  1455 Carter Rd.
                  Po Box 122
                  Graceville, FL 32440


                  LIMA CENTER LLC
                  LIMA MALL
                  1358 MOMENTUM PLACE
                  CHICAGO, IL 60689


                  Linda Davenport
                  1309 Gateway Drive
                  Apt. #2013
                  Auburn, AL 36830


                  Linda Doan
                  101 Brahms Court
                  Georgetown, KY 40324
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 53 of 89


                  Linda Garcia
                  1952 E Maryland Avenue
                  #3
                  Phoenix, AZ 85016


                  Linda Horneman
                  5461 E Arbor Ave
                  Mesa, AZ 85206


                  Linda Salzman
                  803 Golden Lake Loop
                  St. Augustine, FL 32084


                  Linda Stewart
                  806 N Hills Drive
                  Opelika, AL 36801


                  Linda Texter
                  350 Monroe Street
                  Denver, PA 17517


                  LIPMAN & PLESUR LLP
                  THE JERICHO ATRIUM
                  500 N BROADWAY SUITE 105
                  JERICHO, NY 11753


                  Lisa Flowers
                  P.O. Box 504
                  Hollister, MO 65673


                  LOCAL TAX SERVICES
                  JEANNE BOWSER
                  704 PINE STREET
                  ALIQUIPPA, PA 15001


                  LONG ISLAND POWER AUTHORITY
                  PO BOX 9039
                  HISCKVILLE, NY 11802


                  LORAIN-MEDINA RURAL
                  ELECTRIC CO-OP INC
                  PO BOX 464
                  ATTICA, OH 44807
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 54 of 89


                  Lorie Jackson
                  207 Northview Street
                  Port Charlotte, FL 33954


                  Lorraine Hummel
                  237 Planters Creek Road
                  Fletcher, NC 28732


                  Lorretta Miller
                  87 Oak Crest Drive
                  Crossville, TN 38555


                  LOUISIANA DEPARTMENT OF REVENUE
                  617 3RD ST.
                  BATON ROUGE, LA 70802


                  LOWNDES COUNTY UTILITIES #25
                  PO BOX 1349
                  VALDOSTA, GA 31601


                  LUXURIOUS LIFESTYLE(AVERY&ZOE)
                  21 PASTURE LANE
                  ROSLYN, NY 11577


                  LUXURIOUS LIFESTYLES, LLC
                  21 PASTURE LANE
                  ROSLYN, NY 11577


                  LVP ST AUGUSTINE OUTLETS
                  PO BOX 60785
                  CHARLOTTE, NC 28260


                  LVS COLLECTIONS INC
                  3111 S VALLEY VIEW BLVD SUITE 102
                  LAS VEGAS, NV 89102


                  Lynne McPeters
                  5132 Daisy Street
                  Zephyrhills, FL 33541


                  M & H FIRE EQUIPMENT
                  518 WEST WILLOW ST
                  SCOTTSBURO, AL 35768
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 55 of 89


                  Maggie Jacobi
                  2198 Monterey Rd
                  Talbott, TN 37877


                  MAJESTIC PEARL CO
                  8220 AUSTIN AVENUE
                  MORTON GROVE, IL 60053


                  Margaret Gaffney
                  7403 Harbor View Drive
                  Leesburg, FL 34788


                  Margie Shaw
                  100 Old Mill Road
                  Georgetown, KY 40324


                  Marian Slepski
                  10262 W Oak Ridge Dr
                  Sun City, AZ 85351


                  Marsha Gore
                  PO Box 5168
                  Sevierville, TN 37864


                  Marsha Reynolds
                  2614 Old Spartanburg Road
                  East Flat Rock, NC 28726


                  MARSHALL-DEKALB ELECTRIC COOPERATIVE
                  PO BOX 7247-0244
                  BOAZ, AL 35957


                  Mary Mayne
                  2162 Allenridge Drive
                  Sevierville, TN 37876


                  Mary Monteleone
                  4854 Southgate Parkway
                  Myrtle Beach, SC 29579


                  Mary Sheffield
                  4328 Alpine Lane
                  Liberty, NC 27298
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 56 of 89


                  Maryel Kellogg
                  36956 Grace Avenue
                  Zephyrhills, FL 33542


                  MASSACHUSSETS DEPARTMENT OF REVENUE
                  100 CAMBRIDGE ST.
                  BOSTON, MA 02114


                  MATHIAS PROPERTIES
                  OZARK FACTORY OUTLET STORES
                  PO BOX 6485
                  SPRINGFIELD, AR 72766


                  MCGLINCHEY STAFFORD
                  DEPT 5200
                  PO BOX 2153
                  BIRMINGHAM, AL 35287


                  MCMULLIN, MISTY
                  116 PERRY AVENUE
                  AUBUENDALE, FL 03382


                  Melissa Coloson
                  1507 Locust Grove Rd
                  Hendersonville, NC 28792


                  MELTON ELECTRIC INC
                  111 JACOB LANE
                  MYRTLE BEACH, FL 29579


                  MERCHANT BUSINESS CREDIT INC
                  DOUBLE TAKE FASHIONS
                  1441 BROADWAY 22ND FLOOR
                  NEW YORK, NY 10018


                  MERCHANT COTERIE
                  244 FIFTH AVENUE
                  SUITE D274
                  New York, NY 10001


                  MERCHANT COTERIE, INC.
                  225 FIFTH AVENUE D274
                  NEW YORK, NY 10001
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 57 of 89


                  MERCHANT COTERIE, INC.
                  Care of Glenn Thompson, Esq.
                  Hamilton Stephens Steele & Martin, PLLC
                  525 N. Tryon St., Ste 1400
                  Charlotte, NC 28202-0215


                  MERCHANT COTERIE, INC.
                  Care of Melanie Raubach, Esq.
                  Hamilton Stephens Steele & Martin, PLLC
                  525 N. Tryon Street, Ste 1400
                  Charlotte, NC 28202-0215


                  MESA AZ
                  PO BOX 1466
                  Mesa, AZ 85211


                  METRO FIRE EXTINGUISHER CO
                  3120 JEFFERSON AVE
                  TEXARKANA, AR 71854


                  MF GROVE PARK OWNER LLC
                  C/O FORGE PROPERTY MGMT
                  2501 S MCDILL AVE
                  TAMPA, FL 33629


                  MFC JAMESTOWN
                  JAMESTOWN MALL
                  175 JAMESTOWN MALL
                  FLORISSANT, MO 63034


                  MICHAEL A. CORDIER
                  MURPHY CORDIER PLC
                  2025 NORTH THIRD ST. SUITE 200
                  PHONENIX, AZ 85004


                  MICHAEL J. TOLLES
                  HURCH BLACKWELL LLP
                  190 CARONDELET, SUITE 600
                  ST. LOUIS, MI 63105


                  Michelle Beitia
                  3600 Sunshine Drive
                  #19
                  Kingman, AZ 86409
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 58 of 89


                  Michelle Eastwood
                  18 Chestnut Lane
                  Hendersonville, NC 28792


                  Michelle Machuca
                  229 Bishop Street
                  Livingston, TX 77351


                  Michelle Sparrow
                  131 Freedom Road
                  HENDERSONVILLE, NC 28792


                  MICHIGAN DEPARTMENT OF TREASURY
                  MICHIGAN DEPARTMENT OF TREASURY
                  LANCING, MI 48909


                  MID RIVERS MALL
                  CBL #805
                  PO BOX 955607
                  ST LOIUS, MO 36195


                  MIDDLE TENNESSEE ELECTRIC
                  MEMBERSHIP CORPORATION
                  PO BOX 330008
                  MURFREESBORO, TN 37133


                  MILBERG FACTORS INC
                  RUNWAY 7 FASHIONS INC
                  99 PARK AVENUE
                  NEW YORK, NY 10016


                  MILLENNIUM FASHION OF NJ INC
                  1407 BROADWAY - SUITE 1719
                  NEW YORK, NY 10018


                  MILLIE LEWIS
                  1228 S PLEASANTBURG DR
                  GREENVILLE, SC 29605


                  MILLIORE FASHIONS
                  250 WEST 39TH STREET
                  SUITE 5056
                  NEW YORK, NY 10018
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 59 of 89


                  MISSISSIPPI DEPARTMENT OF REVENUE
                  500 CLINTON CENTER DRIVE
                  CLINTON, MS 39056


                  MISSISSIPPI DEPT OF REVENUE
                  1935 MCCULLOUGH BLVD
                  Tupelo, MS 38801


                  MISSISSIPPI POWER COMPANY
                  PO BOX 245
                  BIRMINGHAM, AL 35201


                  MISSOURI DEPARTMENT OF REVENUE
                  HARRY S TRUMAN STATE OFFICE BUILDING
                  301 WEST HIGH ST.
                  JEFFERSON CITY, MO 65101


                  MISSOURI DEPT OF REVENUE
                  PO BOX 840
                  Jefferson City, MO 65105


                  MON POWER #286
                  PO BOX 3615
                  AKRON, OH 44309


                  Monica Herrera
                  135 Concepcion Ave
                  New Braunfels, TX 78130


                  Monica Porter
                  602 Buffalo Street
                  Forney, TX 75126


                  MOONS CONCEPT INC
                  NEW COMMERCIAL CAPITAL INC
                  PO BOX 749269
                  LOS ANGELES, CA 90074


                  MORROW INSURANCE AGENCY, INC.
                  PO BOX 1109
                  HENDERSONVILLE, NC 28792
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 60 of 89


                  N.J. DIVISION OF TAXATION
                  BANKRUPTCY SECTION
                  PO BOX 245
                  TRENTON, NJ 08695-0245


                  NAI HORIZON
                  2944 N 44TH STREET #200
                  PHOENIX, AZ 85018


                  Nancy Jones
                  2250 Cougar Drive
                  Bldg #3, Apt. #352
                  Laughlin, NV 89029


                  NAPLES DAILY NEWS
                  PO BOX 1412
                  CHARLOTTE, NC 28201


                  Natalia McClung
                  887 Scheidel Way
                  St. Augustine, FL 32084


                  NATIONALGRID #160
                  PO BOX 11791
                  NEWARK, NJ 07101


                  NATURALAIR ENERGY SAVING
                  326 COMMERCE COURT
                  WINTER HAVEN, FL 33880


                  NC DEPARTMENT OF REVENUE
                  PO BOX 1168
                  RALEIGH, NC 27602-1168


                  NCDENR-DIV OF WATER QUALITY
                  1617 MAIL SERVICE CENTER
                  RALEIGH, NC 27399


                  NEBRASKA DEPT OF REVENUE
                  301 CENTENNIAL MALL S
                  Lincoln, NE 68508


                  NEVADA DEPT OF REVENUE
                  1550 COLLEGE PARKWAY, STE 115
                  Carson City, NV 89706
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 61 of 89


                  NEW BRAUNFELS MARKETPLACE
                  177 W MILL STREET
                  NEW BRAUNFELS, TX 78130


                  NEW BRAUNFELS UTILITITES #27
                  PO BOX 660
                  SAN ANTONIO, TX 78293


                  NEW YOUR DEPARTMENT OF REVENUE
                  1333 2ND AVE.
                  NEW HYDE PART, NY 11040


                  NEWEGG BUSINESS INC
                  17560 ROWLAND ST
                  CITY OF INDUSTRY, CA 91748


                  NEWPORT GROUP
                  DEPT LA 24540
                  PASADENA, CA 91185


                  NEWTON SALES & MARKETING
                  PO BOX 292
                  EUSTIS, FL 32726


                  NICHOLAS BETTINGER
                  MCDONAL SANDERS, PA
                  777 MAIN ST., SUITE 1300
                  FORT WORTH, TX 76102


                  NINGBO HUAZHONG IMP & EXP CO
                  RM 1103, HUADING BUILDING
                  NO.2368 WEST ZHONGSHAN RD
                  SHANGHAI, CN 00031-5700


                  NITIN ENTERPRISES INC
                  588 56TH STREET
                  WEST NEW YORK, NJ 07093


                  NOBIA
                  IMPORTATION CASABAWA INC
                  8900 AVENUE DU PARC
                  MONTREAL, QC H2N1Y8
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 62 of 89


                  NORTH CAROLINA DEP OF REVENUE
                  PO BOX 25000
                  Raleigh, NC 27640


                  NORTH CAROLINA DEPARTMENT OF REVENUE
                  BANKRUPTCY UNIT
                  PO BOX 1168
                  RALEIGH, NC 27602


                  North Carolina Department of Revenue
                  PO Box 1168
                  Raleigh, NC 27602-1168


                  NORTH CAROLINA DEPT OF LABOR
                  FINANCIAL SERVICES DIVISION
                  1101 MAIL SERVICE CENTER
                  RALEIGH, NC 27699


                  NORTH GEORGIA EMC #144
                  SEDC
                  PO BOX 530812
                  ATLANTA, GA 30353


                  NORTH STRAND MECHANICAL
                  220 INDUSTRIAL WAY
                  MYRTLE BEACH, SC 29579


                  NORTHERN INDIANA PUBLIC
                  PO BOX 13007
                  MERRILLVILLE, IN 46411


                  NOTATIONS INC
                  539 JACKSONVILLE ROAD
                  WARMINSTER, PA 18974


                  NY STYLE
                  NY STYLE
                  PO BOX 1036
                  CHARLOTTE, NC 28201


                  NYSEG   # 156
                  PO BOX 847812
                  BOSTON, MA 02284
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 63 of 89


                  NYSIF DISABILITY BENEFITS
                  PO BOX 5239
                  NEW YORK, NY 10008


                  NYSIF-THE STATE INSURANCE FUND
                  PO BOX 5239
                  NEW YORK, NY 10008


                  OBERMANNS PLUMBING & HEATING
                  PO BOX 410
                  969 GREENSFERRY RD
                  JACKSON, MO 63755


                  OCALA ELECTRIC UTILITY        #221
                  201 SE 3RD STREET
                  OCALA, FL 34471


                  OFFICE OF THE COUNTY MANAGER
                  HENDERSON COUNTY
                  1 HISTORIC COURTHOUSE SQ.
                  SUITE 2
                  HENDERSONVILLE, NC 28792


                  OG&E
                  PO BOX 24990
                  OKLAHOMA CITY, OK 73124


                  OHIO BWC
                  PO BOX 89492
                  COLUMBUS, OH 44101


                  OHIO DEPT OF REVENUE
                  30 E BROAD ST., 22ND FLOOR
                  Columbus, OH 43215


                  OHIO STATION REALTY LLC
                  C/O NAMDAR REALTY GROUP
                  150 GREAT NECK RD. - SUITE 304
                  GREAT NECK, NY 11021


                  OPELIKA UTILITES
                  PO BOX 2587
                  OPELIKA, AL 36803
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 64 of 89


                  ORKIN EXTERMINATING /LEXINGTON
                  790 ENTERPRISE DR
                  LEXINGTON, KY 40510


                  ORKIN EXTERMINATING/FT WAYNE
                  3835 SUPERIOR RIDGE DR
                  FORT WAYNE, IN 46808


                  ORKIN EXTERMINATING/MOBILE
                  1764 W I-65 SERVICE RD S
                  MOBILE, AL 36693


                  ORKIN INC/MOULTRIE
                  701 GA HWY 133 SOUTH
                  MOULTRIE, GA 31788


                  ORLANDO SENTINEL
                  PO BOX 100608
                  ATLANTA, GA 30384


                  ORLANDO WASTE
                  PO BOX 547874
                  ORLANDO, FL 32854


                  OSAGE BEACH PREMIUM OUTLETS
                  OSG-BON WO
                  PO BOX 822941
                  PHILADELPHIA, PA 19182


                  OZARK ELECTRIC #124
                  PO BOX 22114
                  TULSA, OK 74121


                  PACKAGING CORP OF AMERICA
                  PO BOX 532058
                  ATLANTA, GA 30353


                  Pamela Burrell
                  1014 Tilley Dr
                  Carrollton, KY 41008


                  Pamela Holland
                  100 Taupe Ln
                  Reeds Spring, MO 65737
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 65 of 89


                  PARAGON DESIGN CORP
                  477 S DEAN STREET
                  ENGLEWOOD, NJ 07631


                  PARAGON DESIGN CORP(CJ DESIGN)
                  477 S DEAN STREET
                  ENGLEWOOD, NJ 07631


                  Pat Eckert
                  195 Mary Collier Rd
                  Athens, GA 30607


                  PATCHOGUE ADVANCE INC
                  PO BOX 780
                  PATCHOGUE, NY 11772


                  Patricia Bruno
                  PO Box 31062
                  Laughlin, NV 89029


                  Patricia Hobson
                  9657 Scepter Ave
                  Brooksville, FL 34613


                  Patricia Olsen
                  121 River Heights Dr
                  Cocoa, FL 32955


                  PATTERSON PROPERTIES INC
                  PO BOX 25407
                  TEMPE, AZ 85285


                  Paul Vitella
                  320 Chocolate Drop Circle
                  Union Mills, NC 28167


                  Paula Neal
                  18748 AL Hwy 68
                  Crossville, AL 35962


                  PAXTON MEDIA GROUP
                  MOUNTIAN PRESS
                  119 RIVERBEND DRIVE
                  SEVIERVILLE, TN 37864
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 66 of 89


                  PAYNE, MONICA
                  1955 S CASINO DR SPACE #215
                  LAUGHLIN, NV 89029


                  PCM
                  FILE 55327
                  LOS ANGELES, CA 90071


                  Peggy Brickey
                  337 W Bow St
                  Thorntown, IN 46071


                  Peggy Petty
                  1352 S Miles Ave
                  Union City, TN 38261


                  PEMBROKE SQUARE ASSOCIATES
                  4554 VIRGINIA BEACH BLVD
                  SUITE 201
                  VIRGINIA BEACH, VA 23462


                  PENN POWER
                  PO BOX 3687
                  AKRON, OH 44309


                  PENN POWER #273
                  PO BOX 3687
                  AKRON, OH 44309


                  PENNSYLVANIA DEPT OF REVENUE
                  PO BOX 280904
                  Harrisburg, PA 17128


                  PIEDMONT NATURAL GAS CO #28
                  PO BOX 660920
                  DALLAS, TX 75266


                  PIGEON FORGE/UTILITY, CITY OF
                  UTILITY DEPT
                  PO BOX 1066
                  PIGEON FORGE, TN 37868


                  PINE GROVE ACQUISITION CO
                  380 N OLD WOODWARD AVE STE 120
                  BIRMINGHAM, AL 48009
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 67 of 89


                  PINE GROVE ACQUISITION CO
                  380 N OLD WOODWARD AVE STE 120
                  BIRMINGHAM, MI 48009


                  PIPER STATION LLC
                  754 HWY 431
                  BOAZ, AL 35957


                  PITNEY BOWES
                  3001 SUMMER ST.
                  STAMFORD, CT 06926


                  PITNEY BOWES GLOBAL
                  PO BOX 371887
                  PITTSBURGH, PA 15250


                  PLAINVIEW ELECTRIC CO
                  13556 OLD FEDERAL RD
                  CARNESVILLE, GA 30521


                  PLP CASA GRANDE LLC
                  PO BOX 6166
                  SCOTTSDALE, AZ 85261


                  POLK COUNTY FIRE EQUIPMENT
                  2124 HEY 190 WEST
                  LIVINGSTON, TX 77351


                  PPL ELECTRIC UTILITIES
                  2 NORTH 9TH STREET
                  CPC-GENN1
                  ALLENTOWN, PA 18101


                  PREMIER EXIM
                  325 WEST 38TH ST = ROOM 1205
                  NEW YORK, NY 10018


                  PRESTIGE GLOBAL OF NEW YORK
                  102 W 38 STREET 8TH FLOOR
                  NEW YORK, NY 10018


                  PRICELESS OUTLETS OF LAS VEGAS
                  LAUGHLIN LLC
                  9103 ALTA DRIVE - SUITE 204
                  LAS VEGAS, NV 89145
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 68 of 89


                  PRIME OUTLETS AT LEBANON LP
                  PO BOX 776263
                  CHICAGO, IL 60677


                  Princess Ybarra
                  4023 Hunter Road
                  San Marcos, TX 78666


                  Priscilla Soto
                  517 Retreat Lane
                  #1D
                  Burlington, NC 27215


                  PRODUCT DEVELOPMENT
                  215 WEST 40TH ST
                  8TH FLOOR
                  NEW YORK, NY 10018


                  PROFESSIONAL FIRE
                  PO BOX 50700
                  MYRTLE BEACH, SC 29579


                  PROGRESSIVE WASTE SOLUTIONS
                  PO BOX 660389
                  DALLAS, TX 75266


                  PROLINE FASHION INDUSTRY
                  147W 35ST R#308
                  NEW YORK, NY 10001


                  PROVIDENT LIFE & ACCIDENT
                  PO BOX 403748
                  ATLANTA, GA 30384


                  PUBLIK FIRE & SAFETY
                  4021 N 31ST AVE
                  PHOENIX, AZ 85017


                  PUBLIX SUPER MARKETS INC
                  PO BOX 32010
                  LAKELAND, FL 33802


                  PUBLIX SUPER MARKETS INC #234
                  PO BOX 32010
                  LAKELAND, FL 33802
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 69 of 89


                  PURCHASE POWER
                  PO BOX 371874
                  PITTSBURGH, PA 15250


                  PURE COUNTRY KWKZ C106
                  75 ENTERPRISE
                  CAPE GIRARDEAU, MO 63703


                  PYE-BARKER FIRE & SAFETY INC
                  703 SUGARLOAF RD
                  HENDERSONVILLE, NC 28792


                  QUALITY HEATING & AIR
                  320 E. COMMERCIAL ST.
                  Lebanon, MO 65536


                  QUEST ASSOCIATES
                  PO BOX 280933
                  MEMPHIS, TN 38168


                  REAL SUB LLC
                  C/O PUBLIX SUPER MARKETS INC
                  PO BOX 32010
                  LAKELAND, FL 33802


                  REGENCY COMMERCIAL ASSOC.
                  VILLAGE NORTH CENTER
                  330 CROSS POINTE BLVD
                  EVANSVILLE, IN 47715


                  REGENCY SEYMOUR LLC.
                  DEPT 78965
                  PO BOX 78000
                  DETRIOT, MI 48278


                  REGENT-SUTTON LLC
                  24203 NETWORK PLACE
                  CHICAGO, IL 60673


                  REGIONAL MALLS
                  DBA MERCER MALL
                  PO BOX 2275
                  LEXINGTON, KY 40588
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 70 of 89


                  RELIANT
                  PO BOX 650475
                  DALLAS, TX 75265


                  RENSHUN ACCESSORIES
                  40 WEST 37 PENTHOUSE C
                  NEW YORK, NY 10018


                  REPUBLIC SERVICES
                  PO BOX 9001099
                  LOUISVILLE, KY 40290


                  REPUBLIC SERVICES #254
                  PO BOX 78829
                  PHOENIX, AZ 85062


                  REPUBLIC SERVICES #273
                  PO BOX 9001099
                  LOUISVILLE, KY 40290


                  REPUBLIC SERVICES #395
                  PO BOX 78829
                  PHOENIX, AZ 85062


                  REPUBLIC SERVICES CORP.
                  PO BOX 9001099
                  LOUISVILLE, KY 40290


                  RETRO APPARESL LIMITED
                  GROUND & LOWER GROUND
                  28 MORTIMER ST
                  LONDON W1W 7RD


                  Rhonda Hayden
                  14691 NE 10th Place
                  Silver Springs, FL 34488


                  RICHARD E. SEGAL
                  RICHARD E. SEGAL & ASSOC. PC
                  6230 ORCHARD LAKE ROAD, SUITE 294
                  WEST BLOOMFIELD, MI 48322
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 71 of 89


                  RIO GRANDE VALLEY
                  PREMIUM OUTLETS
                  PO BOX 822324
                  PHILADELPHIA, PA 19182


                  Rita McGill
                  2836 New Center Dr
                  Sevierville, TN 37876


                  ROBER D. BLOCK
                  250 PARK AVE
                  FLOOR 3
                  NEW YORK, NY 10177


                  ROBERT HALF TECHNOLOGY
                  12400 COLLECTIONS CENTER DRIVE
                  CHICAGO, IL 60693


                  Roberta Xavier
                  7565 Heather Walk Dr
                  Weeki Wachee, FL 34613


                  ROCKET SOFTWARE INC
                  PO BOX 842965
                  BOSTON, MA 02284


                  ROCKET SOFTWARE INC.
                  77 FOURTH ST
                  STE. 100
                  WALTHAM, MA 02451


                  ROCKVALE OUTLET CENTER
                  WHARTON REALTY GROUP
                  8 INDUSTRIAL WAY E
                  2ND FLOOR
                  EATONTOWN, NJ 07724


                  Rosemarie Iannuzzi
                  100 Woodcrest Circle Apt D
                  Warner Robins, GA 31093


                  RPAI SOUTHWEST MGMT LLC
                  15105 COLLECTION CENTER DR
                  CHICAGO, IL 60693
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 72 of 89


                  RSM MCGLADREY INC
                  5155 PAYSPHERE CIRCLE
                  CHICAGO, IL 60674


                  RUBY RD.
                  1333 BROADWAY, 12TH FLR
                  NEW YORK, NY 10018


                  RUETER, MARK
                  116 PARKWAY
                  SEVIERVILLE, TN 37862


                  RUNWAY 7 FASHIONS INC.
                  RUNWAY 7 FASHIONS INC
                  99 PARK AVENUE
                  NEW YORK, NY 10016


                  Ruth Roberts
                  217 Cove Creek Dr
                  Opelike, AL 36804


                  RVM LLC
                  C/O PROPERTY MANAGERS
                  3228 COLLINGSWORTH ST
                  FORT WORTH, TX 76107


                  SAM'S CLUB DIRECT
                  PO BOX 530930
                  ATLANTA, GA 30353


                  Sandra Davis
                  18205 West Sunnyslope Ln
                  Waddell, AZ 85355


                  Sandra Eveleigh
                  11808 W Donald Drive
                  Sun City, AZ 85373


                  Sandra Taylor
                  37852 S Bonnie Lake Drive
                  Hempstead, TX 77445


                  SANTEE COOPER #145
                  PO BOX 188
                  MONCKS CORNER, SC 29461
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 73 of 89


                  Sarah Glenn
                  3922 West Crosscut
                  Sevierville, TN 37876


                  Savanna Mobley
                  466 Locust Road
                  Ocala, FL 34472


                  SCOTT CLINTON PHOTOGRAPHY
                  401 HAWTHORNE LN - SUITE 110-233
                  CHARLOTTE, NC 28204


                  SECURITIES AND EXCHANGE COMMISSION
                  OFFICE OF REORGANIZATION
                  950 EAST PACES FERRY ROAD, NE
                  SUITE 900
                  ATLANTA, GA 30326-1328


                  SEMCO ENERGY #442
                  PO BOX 740812
                  CINCINNATI, OH 45274


                  SEMO ELECTRIC COOPERATIVE
                  PO BOX 520
                  SIKESTON, MO 63801


                  SENIOR LIVING RESOURCE MAG
                  C/O FAIRFAX PUBLISHING CO
                  14 PIDGEON HILL DRIVE - SUITE 330
                  STERLING, VA 20165


                  SENSATIONAL COLLECTIONS INC
                  1937 EAST 9TH STREET
                  BROOKLYN, NY 11223


                  SEVIER COUNTY ELECTRIC SYSTEM
                  PO BOX 4870
                  SEVIERVILLE, TN 37864


                  SEVIER COUNTY UTILITIES #152
                  PO BOX 6519
                  SEVIERVILLE, TN 37864
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 74 of 89


                  SEVIER COUNTY UTILITY DISTRICT
                  PO BOX 6519
                  SEVIERVILLE, TN 37864


                  Shannon Mann
                  1510 Kanuga Road
                  Apt A
                  Hendersonville, NC 28739


                  Shannon Sherrill
                  16538 Genesis Road
                  Crossville, TN 38571


                  Shari Rubinstein
                  1350 Parham Ave SE
                  Palm Bay, FL 32909


                  Shelba Fields
                  1718 Danbury Drive
                  Sun City Center, FL 33573


                  Shelby Weddle
                  1709 Kentucky Street
                  Sikeston, MO 63801


                  Shelia Murray
                  16 Clarendon Dr
                  Lancaster, PA 09596


                  SHELL SMALL BUSINESS GAS CARDS
                  WEX BANK
                  PO BOX 6293
                  CAROL STREAM, IL 60197


                  Shelley K. Abel
                  United States Bankruptcy Administrator
                  Western District of North Carolina
                  402 W. Trade St., Ste 200
                  Charlotte, NC 28202


                  SHENANGO VALLEY REALTY LLC
                  C/O NAMDAR REALTY GROUP
                  150 GREAT NECK RD. - SUITE 304
                  GREAT NECK, NY 11021
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 75 of 89


                  SHENANIGANS
                  MILBERG FACTORS INC
                  99 PARK AVENUE
                  NEW YORK, NY 10016


                  Shirley Simmons
                  2571 D Crockett Rd
                  Rives, TN 38253


                  SIMON PROPERTIES
                  PO BOX 776329
                  CHICAGO, IL 60677


                  SIMONE'S COUNTRY CANDLES LLC
                  15 VILLA RD APT 284
                  GREENVILLE, SC 29615


                  SIX GUN ASSOCIATES LLC
                  SOUTHEAST PROPERTIES
                  1645 SE 3RD COURT SUITE 200
                  DEERFIELD BEACH, FL 33441


                  SNOOZIES!/ BUYER DIRECT
                  PO BOX 818
                  ELM CITY, NC 27822


                  SOUTH CAROLINA DEPT OF REVENUE
                  PO BOX 2535
                  Columbia, SC 29202


                  SOUTH GEORGIA MEDIA GROUP
                  PO BOX 968
                  VALDOSTA, GA 31603


                  SOUTHERN AGRICULTURAL
                  PO BOX 60004
                  CHARLOTTE, NC 28260


                  SOUTHWEST GAS CORPORATION
                  PO BOX 98890
                  LAS VEGAS, NV 89193


                  SOUTHWOOD REALTY
                  824 HALFMOON TRAIL
                  HENDERSONVILLE, NC 28792
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 76 of 89


                  SPECIALTY ROLL PRODUCTS INC
                  PO BOX 5374
                  MERIDIAN, MS 39301


                  SPECTRIO LLC
                  PO BOX 890271
                  CHARLOTTE, NC 28289


                  SPENCER DAILY REPORTER
                  PO BOX 197
                  SPENCER, IA 51301


                  SPORT ELLE INC
                  SPORTE ELLE
                  PO BOX 100895
                  ATLANTA, GL 30384


                  SRP / # 237
                  PO BOX 80062
                  PRESCOTT, AZ 86304


                  ST JUDE CHILDRENS HOSPITAL
                  DONATION
                  262 DANNY THOMAS PLACE
                  MEMPHIS, TN 38105


                  STANLEY STREET HOLDING
                  PO BOX 4023
                  NEW BEDFORD, MA 02741


                  STAPLES BUSINESS ADVANTAGE
                  PO BOX 105748
                  ATLANTA, GA 30348


                  Stephanie Lanter
                  340 Rail Street
                  Montcalm, WV 24737


                  STYLE ACCESSORIES INC
                  3 ACORN STREET
                  PROVIDENCE, RI 02903


                  Sue Soland
                  1120 Sheridan Dr
                  Lancaster, OH 43130
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 77 of 89


                  SUN CITY CENTER
                  1730 RHODE ISLAND AVE NW
                  SUITE 909
                  WASHINGTON, DC 20036


                  SUNDOME PLAZA MERCHANT ASSOC.
                  PO BOX 25407
                  TEMPE, AZ 85285


                  SUNRISE STATION
                  PO BOX 113
                  MEDFORD, NY 11763


                  SUTTER ROOFING CO OF FLORIDA
                  8284 VICO COURT
                  SARASOTA, FL 34240


                  Suzanne Essay
                  10924 Heritage dr
                  Port Richey, FL 34668


                  T EAGLE RIDGE FL LLC
                  ATTN: MAHMOUD AL-HADIDI
                  PO BOX 8130
                  BLOOMFIELD HILLS, MI 48302


                  T.I.P. RURAL ELECTRIC CO-OP206
                  PO BOX 534
                  BROOKLYN, IA 52211


                  TAKE TWO CLOTHING CO**USE THIS
                  STERLING NATIONAL BANK
                  PO BOX 75359
                  CHICAGO, IL 60675


                  TALLAHATCHIE VALLEY ELEC #123
                  PO BOX 513
                  BATESVILLE, MS 38606


                  Tami Bland
                  1898 Bullock Trail
                  Longs, SC 29568
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 78 of 89


                  Tammy Coulson
                  132 McLeod Road
                  Lake Park, GA 31636


                  TAMPA ELECTRIC COMPANY
                  PO BOX 31318
                  TAMPA, FL 33631


                  TANGER PROPERTIES
                  TWMB / COROC
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES #145
                  TWMB/COROC MYRTLE BEACH
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES #158
                  TWMB/COROC BSN BSNAD1
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES LP
                  TWMB / COROC TERRELL
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES LP #182
                  TWMB / COROC TERRELL
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES LTD #206
                  TWMB / COROC    ID #000505
                  PO BOX 414225
                  BOSTON, MA 02241


                  TANGER PROPERTIES, #126
                  TWMB/COROC - CMJ CMJBON
                  PO BOX 414225
                  BOSTON, MA 02241
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 79 of 89


                  TANGER PROPERTIES, #127
                  TWMB/COROC LOC LOCBW1
                  PO BOX 414225
                  BOSTON, MA 02241


                  TEAM MECHANICAL OF TEXAS
                  131 GATTUSO RD
                  NEW BRAUNFELS, TX 78132


                  TEAM VIEWER GMBH
                  PO BOX 743135
                  ATLANTA, GA 30374


                  TEMPLEMAN ELECTRICAL
                  205 E COLLEGE STREET
                  TERRELL, TX 75160


                  TENNESSEE DEPT OF REVENUE
                  500 DEADERICK ST.
                  Nashville, TN 37242


                  Terri Foley
                  240 Riverwalk Dr
                  Apt 6106
                  Sevierville, TN 37862


                  Terri Lange
                  37714 Aaralyn Road
                  Zephyrhills, FL 33542


                  TEXAS COMP. OF PUBLIC ACCOUNTS
                  111 EAST 17TH STREET
                  Austin, TX 78774


                  THE CIT GROUP/COMMERCIAL SER
                  NY STYLE
                  PO BOX 1036
                  CHARLOTTE, NC 28201


                  THE CIT GROUP/COMMERCIAL SERV.
                  JEMMA APPAREL
                  PO BOX 1036
                  CHARLOTTE, NC 28201
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 80 of 89


                  THE INTER-MOUNTAIN
                  PO BOX 1339
                  ELKINS, WV 26241


                  THE PATCHOGUE ADVANCE INC
                  PO BOX 780
                  PATCHOGUE, NY 11772


                  THE TRIBUNE
                  AIM MEDIA INDIANA
                  PO BOX 3213
                  MCALLEN, TX 78502


                  Theresa Ellsworth
                  225 Enterprise Lane
                  Branson, MO 65616


                  Theresa Morris
                  4043 Carroll Easter Road
                  Carroll, OH 43112


                  TIDEWATER UTILITIES INC TESI
                  PO BOX 826538
                  PHILADELPHIA, PA 19182


                  Tiffany Talton
                  1022 Willow Street Pike
                  Lancaster, PA 17602


                  Tiffany Turner
                  318 Taylors Chapel
                  Crossville, TN 38572


                  TIMES-NEWS
                  PO BOX 102542
                  ATLANTA, GA 30368


                  Timothy Parris
                  88 Francis Road
                  Hendersonville, NC 28792


                  TOWN OF ARCADIA
                  ARCADIA OUTLET MALL
                  PO BOX 767
                  ARCADIA, LA 71001
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 81 of 89


                  TOWN OF SMITHFIELD UTIL #23
                  PO BOX 63027
                  CHARLOTTE, NC 28263


                  TREASURE COAST NEWSPAPERS
                  PO BOX 1410
                  CHARLOTTE, NC 28201


                  TRI-LAKES NEWSPAPERS INC
                  DBA BRANSON TRILAKES NEWS
                  PO BOX 1900
                  BRANSON, MO 65615


                  TRIANGLE BALLANTYNE HENDERSONVILLE, INC.
                  824 HALF MOON TRAIL
                  HENDERSONVILLE, NC 28792


                  TRYON NEWSMEDIA
                  16 N TRADE ST
                  TRYON, NC 28782


                  TSO VERO BEACH LP
                  C/O THE SIMPSON ORGANIZATION
                  1170 PEACHTREE ST NE STE 2000
                  ATLANTA, GA 30309


                  TUCSON PREMIUM OUTLETS LLC
                  C/O SIMON PROPERTY GROUP
                  225 W. WASHINGTON ST
                  INDIANAPOLIS, IN 46204


                  TUSCOLA REALTY LLC
                  C/O NAMCO REALTY LLC
                  PO BOX 368
                  EMERSON, NJ 07630


                  Twyla Baker
                  257 S. Broad St
                  Bremen, OH 43107


                  TXU ELECTRIC
                  PO BOX 650638
                  DALLAS, TX 75265
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 82 of 89


                  ULINE SHIPPING SUPPLIES
                  PO BOX 88741
                  CHICAGO, IL 60680


                  UNION CITY DAILY MESSENGER
                  PO BOX 430
                  UNION CITY, TN 38281


                  UNION CITY ELECTRIC
                  PO BOX 369
                  UNION CITY, TN 38281


                  UNIONCITY REALTY NOMINEE TRUST
                  C/O NORTHWEST TENNESSEE REALTY
                  313 S THIRD
                  UNION CITY, TN 38261


                  UNISOURCE ENERGY   #395
                  PO BOX 80079
                  PRESCOTT, AZ 86304


                  UNITED STATES ATTORNEY'S OFFICE
                  CHARLOTTE OFFICE
                  227 WEST TRADE ST.
                  SUITE 1650
                  CHARLOTTE, NC 28202


                  United States Attorney's Office
                  Charlotte Office
                  227 West Trade Street, Suite 1650
                  Charlotte, NC 28202


                  UNS ELECTRIC INC
                  PO BOX 80079
                  PRESCOTT, AZ 86304


                  UPS 81Y221
                  PO BOX 7247-0244
                  PHILADELPHIA, PA 19170


                  UPS FREIGHT 07772671 - 2430678
                  PO BOX 650690
                  DALLAS, TX 75265
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 83 of 89


                  USI INSURANCE SERV. NATIONAL
                  PO BOX 203508
                  DALLAS, TX 75320


                  USPS-BMEU
                  1800 FOUR SEASONS BLVD F11
                  HENDERSONVILLE, NC 28793


                  VAN HOOK SERVICE CO INC
                  76 SENECA AVENUE
                  ROCHESTER, NY 14621


                  VECTREN #107
                  PO BOX 6248
                  INDIANAPOLIS, IN 46206


                  VECTREN ENERGY DELIVERY
                  PO BOX 6248
                  INDIANAPOLIS, IN 46206


                  VECTREN ENERGY DELIVERY #165
                  PO BOX 6248
                  INDIANAPOLIS, IN 46206


                  VERIZON
                  PO BOX 4001
                  ACKWORTH, GA 30101


                  VERIZON NORTH #164
                  PO BOX 920041
                  DALLAS, TX 75392


                  VERIZON WIRELESS 9000
                  PO BOX 660108
                  DALLAS, TX 75266


                  VETTA JEWELRY INC
                  989 6th AVE. 4TH FLR
                  NEW YORK, NY 10018


                  VF FACTORY OUTLET INC #74
                  739 READING AVENUE, STE 200
                  WEST READING, PA 19611
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 84 of 89


                  VF FACTORY OUTLET INC #78
                  739 READING AVENUE, STE 200
                  WEST READING, PA 19611


                  VF MALL REALTY MGMT
                  c/o KOHEN RETAIL INVESTMENT LL
                  1010 NORTHERN BLVD., SUITE 212
                  GREAT NECK, NY 11021


                  Vicki Brandt
                  1161 Richter Street
                  Port Charlotte, FL 33952


                  Vicki Sellman
                  1255 Lakewood Dr
                  Melbourne, FL 32935


                  VICTOR VANCE
                  USA TOWN CENTER, SUITE 200
                  1220 FOX RUN AVE
                  OPELIKA, AL 36801


                  VILLAGE CENTER CDD-UTILITY
                  984 OLD MILL RUN
                  THE VILLAGES, FL 32162


                  Vinay Nambiar
                  531 Ballantyne Common Circle
                  Apt 307
                  Hendersonville, NC 28792


                  VIRGINIA NATURAL GAS
                  PO BOX 5409
                  CAROL STREAM, IL 60197


                  VIRGINIA NATURAL GAS   #409
                  PO BOX 5409
                  CAROL STREAM, IL 60197


                  Vivian Pitts
                  453 Valley Road
                  Byron, GA 31008
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 85 of 89


                  VOGUE CREATIONS
                  3 ACORN STREET
                  PROVIDENCE, RI 02903


                  VOGUE CREATIONS/STYLE ACCESS.
                  3 ACORN STREET
                  PROVIDENCE, RI 02903


                  VOICE TRIBUNE, THE
                  974 BRECKENRIDGE LANE #170
                  LOUISVILLE, KY 40207


                  W VIRGINIA DEPT OF REVENUE
                  PO BOX 2745
                  Charleston, WV 25330


                  WALLER COUNTY ELECTRIC INC
                  1005 13TH STREET
                  HEMPSTEAD, TX 77445


                  Waltrene Curry
                  825 W. Queen Creek Road,
                  Apt. 1094
                  Chandler, AZ 85248


                  WASTE CONNECTIONS INC
                  PO BOX 742695
                  CINCINNATI, OH 45274


                  WASTE CONNECTIONS OF TN INC
                  KNOXVILLE DISTRICT
                  PO BOX 742695
                  CINCINNATI, OH 45274


                  WASTE INDUSTRIES INC. #28
                  PO BOX 791519
                  BALTIMORE, MD 21279


                  WASTE MANAGE of TAMPA #226
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT
                  PO BOX 4648
                  CAROL STREAM, IL 60197
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 86 of 89


                  WASTE MANAGEMENT #387
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT #146
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT / # 107
                  INDIANAPOLIS HAULING
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT / # 228
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT INC /#135
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT OF DELAWARE
                  PO BOX 13648
                  PHILADELPHIA, PA 19101


                  WASTE MANAGEMENT OF FL #247
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WASTE MANAGEMENT/251
                  PO BOX 4648
                  CAROL STREAM, IL 60197


                  WATERLOO PREMIUM OUTLETS
                  ID: WAT-BONWOR
                  PO BOX 827756
                  PHILADELPHIA, PA 19182


                  WEIN-I-4 CLERMONT LANDING LLC
                  PO BOX 924133
                  HOUSTON, TX 77292


                  WEINGARTEN REALTY INVESTORS
                  PO BOX 301074
                  DALLAS, TX 75303
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 87 of 89


                  WEKIVA SQUARE LLC
                  C/O CORO REALTY ADVISORS LLC
                  3715 N SIDE PKWY, BLDG 400-100
                  ATLANTA, GA 30327


                  WELFONT SERVICES LLC
                  MGMT AGENT - 100 OUTLET DR LLC
                  601 N. ASHLEY DR, STE 600
                  TAMPA, FL 33602


                  WEST FRANKFORT, CITY OF
                  ATTN: CITY CLERK
                  110 N JEFFERSON ST
                  WEST FRANKFORT, IL 62896


                  WEST VALLEY VIEW
                  250 LITCHFIELD ROAD - SUITE 130
                  GOODYEAR, AZ 85338


                  WESTBROOK
                  1411 S ORANGE BLOSSOM TRAIL
                  ORLANDO, FL 32805


                  WHITE OAK COMMERCIAL FINANCE
                  SPORTE ELLE
                  PO BOX 100895
                  ATLANTA, GL 30384


                  William Red
                  1135 N Clear Creek Rd
                  Hendersonville, NC 28792


                  WITHLACOOCHEE RIVER ELEC #213
                  PO BOX 100
                  DADE CITY, FL 33526


                  WONA TRADING INC.
                  37 W 28TH STREET
                  NEW YORK, NY 10001


                  YINS OUTLET LLC
                  PO BOX 611030
                  N MIAMI, FL 33261
Case 19-10317   Doc 1   Filed 08/16/19 Entered 08/16/19 10:30:17   Desc Main
                         Document     Page 88 of 89


                  YOUNGER INC ELECTRIAL SERVICES
                  1233 CRUMBAUGH RD
                  GEORGETOWN, KY 40324


                  YUMA FIRE EXTINGUISHER CO
                  PO BOX 4266
                  YUMA, AZ 85366


                  ZEPHYRHILLS MERCHANT SQ LLC
                  800 HIGHLAND AVE. SUITE 200
                  ORLANDO, FL 32803


                  ZEPHYRHILLS NEWS/ EAST
                  38333 FIFTH AVENUE
                  ZEPHYRHILLS, FL 33542
                 Case 19-10317                    Doc 1          Filed 08/16/19 Entered 08/16/19 10:30:17                    Desc Main
                                                                  Document     Page 89 of 89



                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Bon Worth, Inc.                                                                                  Case No.
                                                                                 Debtor(s)                   Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Bon Worth, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 16, 2019                                                     /s/ Paul R. Baynard
 Date                                                                Paul R. Baynard
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Bon Worth, Inc.
                                                                     Horack, Talley, Pharr & Lowndes, P.A.
                                                                     301 S. College Street
                                                                     Suite 2600
                                                                     Charlotte, NC 28202-6006
                                                                     704-377-2500 Fax:704-372-2619
                                                                     PBaynard@HorackTalley.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
